




Exhibit 10.17














AGREEMENT FOR PURCHASE AND SALE
OF REAL ESTATE




By and Between




HIGHWOODS REALTY LIMITED PARTNERSHIP,


HIGHWOODS SERVICES, INC.


and




COUNTRY CLUB PLAZA KC PARTNERS LLC,


THE MACERICH PARTNERSHIP, L.P.
and
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


Dated: December 21, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
1.
PURCHASE AND SALE OF PROPERTY, BONDS AND RELATED DOCUMENTS
1
2.
PURCHASE PRICE; BOND PURCHASE PRICE
4
3.
OPERATION OF PROPERTY THROUGH CLOSING
5
4.
STATUS OF TITLE TO PROPERTY
6
 
(a)
STATE OF TITLE
6
 
(b)
SURVEY AND TITLE MATTERS
7
 
 
(i)
Survey Matters
7
 
 
(ii)
Title Commitment
7
 
 
(iii)
Survey and Title Objections
7
 
 
(iv)
Intervening Title Objections
8
5.
CLOSING
8
 
(a)
CLOSING DATE
8
 
(b)
CLOSING DOCUMENTS
9
 
 
(i)
Seller
9
 
 
(ii)
Purchaser
11
 
(c)
CLOSING PRORATIONS AND ADJUSTMENTS
12
 
(d)
CLOSING COSTS
16
 
 
(i)
Transfer Taxes
16
 
 
(ii)
Title Insurance
16
 
 
(iii)
Surveys
16
 
 
(iv)
Escrow and Closing Charges
16
 
 
(v)
Recording Charges
16
 
 
(vi)
Attorney and Consultant Fees
16
 
 
(vii)
Environmental Reports
16
 
 
(viii)
Zoning Reports
16
 
(e)
POSSESSION
17
6.
CASUALTY LOSS AND CONDEMNATION
17
7.
REPRESENTATIONS AND WARRANTIES
17
 
(a)
REPRESENTATIONS AND WARRANTIES OF SELLER
17
 
(b)
ACCURACY AT CLOSING
22
 
(c)
LIMITATION ON PURCHASER'S CLAIMS
22
 
(d)
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
23
 
(e)
"AS-IS" PURCHASE
23
 
(f)
REPRESENTATIONS AND WARRANTIES OF PURCHASER
24
 
(g)
REPRESENTATIONS AND WARRANTIES OF HSI
25
8.
INSPECTION
25
 
(a)
DUE DILIGENCE PERIOD
25
 
(b)
TERMINATION OF AGREEMENT
26
 
(c)
GENERAL INSPECTION OF PROPERTY
26
 
(d)
INSURANCE
26
 
(e)
INDEMNITY
27
9.
PURCHASER'S AND SELLER'S CONDITIONS PRECEDENT TO CLOSING
27
10.
BROKERAGE
30


i

--------------------------------------------------------------------------------




11.
DEFAULTS AND REMEDIES
30
 
(a)
SELLER'S BREACH
30
 
(b)
PUCHASER'S BREACH
31
 
(c)
SURVIVAL
31
12.
MISCELLANEOUS
31
 
(a)
ASSIGNMENT
31
 
(b)
ENTIRE AGREEMENT
32
 
(c)
TIME IS OF THE ESSENCE
32
 
(d)
HEADINGS
32
 
(e)
FURTHER ASSURANCES
32
 
(f)
CONSTRUCTION
32
 
(g)
LEGAL FEES
33
 
(h)
NOTICES
33
 
(i)
GOVERNING LAW
34
 
(j)
COUNTERPARTS
34
 
(k)
TAX DEFERRED EXCHANGE
35
 
(l)
CONFIDENTIAL INFORMATION
35
 
(m)
PRESS RELEASES
36
 
(n)
CROSS DEFAULT
36
 
(o)
MUTUAL INDEMNITIES
36
13.
MACERICH AND TAUBMAN BOARD OF DIRECTORS APPROVAL
37
14.
EFFECTIVE DATE
38
15.
REGULATIONS S-X
38
16.
EXHIBITS AND SCHEDULES
38
 
 
 
 
 




ii

--------------------------------------------------------------------------------




AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (the “Agreement”) is made
and entered into as of this 21st day of December, 2015 (the “Effective Date”),
by and between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited
partnership (“Seller”), and HIGHWOODS SERVICES, INC., a North Carolina
corporation (“HSI”) and COUNTRY CLUB PLAZA KC PARTNERS LLC, a Delaware limited
liability company (“Purchaser”), THE MACERICH PARTNERSHIP, L.P., a Delaware
limited partnership (“Macerich”), and THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP, a Delaware limited partnership (”Taubman”). Macerich and Taubman
are executing this Agreement solely for the purpose of agreeing to be liable to
Seller, severally and not jointly, each, for and only for (i) the payment of the
Extension Payment Obligation (as set forth in Paragraph 2(a) hereof, (ii)
Purchaser’s Continuing Obligations (as described in Paragraph 9(e) hereof, and
(iii) the provisions of Section 13 hereof.
WITNESSETH:
WHEREAS, the parties desire to enter into this Agreement to set forth all of the
terms, conditions, and provisions with respect to the purchase and sale of
certain property hereinafter described; and
WHEREAS, HSI is executing this Agreement solely for the purpose of agreeing to
sell the Bonds (as hereinafter defined) and providing its consent to the
assignment of the Related 1998 Bond Documents (as hereinafter defined), and to
make the representations and warranties of HSI set forth in Paragraph 7(g) of
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the payment of earnest money, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.PURCHASE AND SALE OF PROPERTY, BONDS AND RELATED DOCUMENTS. Subject to the
terms and conditions of this Agreement, Seller shall sell, convey and assign to
Purchaser, and Purchaser shall purchase all rights, title and interest of Seller
relating to the following described property (all of which is hereinafter
collectively referred to as the “Property”):
(a)That certain tract of real estate located in Jackson County, Missouri, which
real estate is legally described as Tract 17 on Exhibit A-1 to that Effective
Date Letter between Seller and Purchaser dated of even date herewith (the “Side
Letter”), which Side Letter is made a part hereof, together with (i) all and
singular easements, covenants, agreements, rights, privileges, tenements,
hereditaments and appurtenances thereunto now or hereafter belonging or
appertaining thereto and (ii) any and all oil, gas and mineral rights relating
to such real estate, water and water rights, ditch and any other rights to use
and appropriate water from or relating to such real estate (collectively, the
“Land”).
(b)All of Seller’s right, title and interest in and to all strips and gores of
land located on or adjacent to the Land, and all rights, privileges, and
easements appurtenant to the Land, including all water rights, rights-of-way,
roadways, parking areas, roadbeds, alleyways and reversions or other
appurtenances used in connection with the beneficial use of the Land.
(c)All improvements and fixtures located on the Land and owned by Seller
including, without limitation, the buildings (the “Buildings”), structures and
amenities currently located on the Land, all fixtures, apparatus, equipment,
vaults, machinery and built-in appliances used in connection

1

--------------------------------------------------------------------------------




with the operation and occupancy of the Land, including, without limitation,
heating and air conditioning systems, electrical systems, plumbing systems,
sprinkler and other fire protection and life safety systems, refrigeration,
ventilation, or other facilities or services on the Land (all of which are
together hereinafter called the “Improvements”) (The Land and the Improvements
are sometimes referred to herein as the “Premises”).
(d)The personal property owned by Seller currently used solely in connection
with the Premises and the operation thereof identified for Tract 17 on Exhibit B
of the Side Letter . (the “Personal Property”). The definition of Personal
Property used herein shall exclude all personal property located on the Premises
owned by tenants of the Buildings (the “Tenants”), or contractors who provide
service to the Buildings or that is not otherwise owned by Seller.
(e)To the extent in Seller’s possession or control, all right, title and
interest of Seller in the Seller Survey (as defined in Paragraph 4(b) below),
blue prints, drawings, plans and specifications (including, without limitation,
structural, HVAC, mechanical and plumbing plans and specifications), all books,
records, receivables aging and collection reports, tenant or leasing files, and
maintenance records related to the operation of the Premises, and other
documentation for or with respect to the Property or any part thereof; all use,
occupancy, building and operating permits, licenses, development rights,
entitlements, and approvals relating to the Property or any part thereof; to the
extent assignable, all existing guarantees and warranties issued in connection
with the purchase, construction, alteration, installation or repair of all or
any portion of the Property as described for Tract 17 on Exhibit B-1 attached to
the Side Letter; to the extent assignable, all construction drawings, soil
tests, and recently procured environmental reports related to the Premises. To
the extent consents and reliance letters are required in order for Seller to
effectively assign to Purchaser the items set forth in this Paragraph 1(e),
Seller will use commercially reasonable efforts to procure such consents and
reliance letters, provided the cost thereof is de minimis.
(f)All right, title and interest of Seller in and to the Leases (as hereinafter
defined) and, to the extent assignable, and except as provided below, Service
Contracts (as hereinafter defined), which, except as provided below, Purchaser
will assume at Closing, and all other intangible personal property, now or
hereafter owned by Seller or in which Seller otherwise has an interest and used
in connection with or arising from the operation of the Premises, or any part
thereof, alone or with the Companion Properties, including, without limitation,
lease and other contract rights, unexpired warranties (to the extent
assignable), the domain name www.countryclubplaza.com, and trade names and
trademarks, logos, service marks, copyrights, assumed names, brand names,
certification marks, d/b/a’s, symbols, and fictitious names adopted or owned by
Seller and utilized in connection with the Premises alone or with one or more of
the Companion Properties, including Seller’s trade name “Country Club Plaza” and
any trademark utilized in connection therewith, and the names of the Buildings,
but excluding (i) the name Highwoods or Highwoods Properties, or any derivation
thereof and trademarks adopted by Seller or any of its affiliates which
identifies the name Highwoods; and (ii) the website operated under the domain
name set forth above and all of its content. A list of all current leases
affecting the Premises or any part thereof (hereinafter the “Leases”) is
attached to the Side Letter as Exhibit C for Tract 17 (with such list being
referred to herein as the “List of Leases”). The term “Leases” shall also
include any modifications, amendments, renewals or extensions of existing Leases
or any new lease in either case entered into by Seller in accordance with
Paragraph 3(c) below, any guaranty of any Lease, and all security deposits given
in connection therewith. A list of all service and maintenance agreements and
any other agreements, contracts, licenses and permits affecting or pertaining in
any way to the operation of the Property or any part thereof, exclusive of the
Leases but including any property management agreements, employment agreements,
sponsorship agreements and purchase agreements (the “Service Contracts”) is
attached to the Side Letter as Exhibit D. Seller shall terminate all
unassignable contracts, employment agreements, purchase agreements and
management agreements

2

--------------------------------------------------------------------------------




affecting or pertaining to the Property by no later than the Closing Date, and
Seller shall specifically indicate on Exhibit D which contracts and agreements
those are. Except as set forth below, Purchaser shall have the right, by written
notice to Seller prior to expiration of the Due Diligence Period (as hereinafter
defined), to require Seller to terminate any of the Service Contracts listed on
Exhibit D by no later than the Closing Date and Purchaser shall have no
obligation to assume any such Service Contracts which are specified to be
terminated; provided Purchaser will not terminate any sponsorship agreements
listed on Exhibit D, and Purchaser will assume any Service Contract, to the
extent of obligations arising after the Closing which Purchaser fails to require
(prior to the end of the Due Diligence Period) that Seller terminate prior to
Closing as set forth above.
(g)All of Seller’s rights and all of Seller’s obligations set forth in those
documents executed and delivered in connection with the issuance of the Bonds
(the “Related 1998 Bond Documents”), including but not limited to, the
following:
(i)Cooperative Agreement for Project Financing dated February 1, 1998, among the
City of Kansas City, Missouri, Tax Increment Financing Commission of Kansas
City, Missouri, and J.C. Nichols Company;
(ii)Financing Agreement dated February 1, 1998, by and among the City of Kansas
City, Missouri, Tax Increment Financing Commission of Kansas City, Missouri,
J.C. Nichols Company, and Commerce Bank, N.A.;
(iii)Trust Indenture dated February 1, 1998, by and between Tax Increment
Financing Commission of Kansas City, Missouri, and Commerce Bank, N.A.;
(iv)Ground Lease dated February 1, 1998, by and between J.C. Nichols Company,
Tax Increment Financing Commission of Kansas City, Missouri; and
(v)Garage Management Agreement dated February 1, 1998, by and between J.C.
Nichols Company, Tax Increment Financing Commission of Kansas City, Missouri.
(h)All of Seller’s rights and all of Seller’s obligations with respect to the
Property set forth in the Agreement dated October 22, 1997 between the Tax
Increment Financing Commission of Kansas City, Missouri (the “TIF Commission”)
and J.C. Nichols Company for the Implementation of the Country Club Plaza Tax
Increment Financing Plan (the “TIF Contract”).
(i)All of Seller’s non-exclusive right to access and use 105 parking spaces
reserved for Seller’s benefit within any parking facility now or hereinafter
existing on that property described in the deed dated February 15, 2008, by and
between Highwoods Realty Limited Partnership, as Grantor, and Hood Plaza, LLC,
as Grantee, by Instrument Number 2008E0017619 filed in the Real Estate Records
of Jackson County, Missouri.
(j)Seller’s right, title, and interest in and to all other personal property and
real estate assets or rights, or interest in real estate or personal property,
 owned or held by Seller and located on the Property (exclusive of personal
property owned by Seller that is located in Seller’s division office and is not
used solely in the operation of the Property and/or not otherwise shown on
Exhibit B, or otherwise used in the ownership or operation of the Property,
alone or with the other Companion Properties, not otherwise included in
Paragraphs 1(c), 1(d), and 1(e).

3

--------------------------------------------------------------------------------




Subject to the terms and conditions of this Agreement, HSI shall sell, convey
and assign to Purchaser, and Purchaser shall purchase from HSI, those Taxable
Tax Increment Revenue Bonds, Series 1998 (47th & Penn Redevelopment Project)
owned by HSI (the “Bonds”).


2.PURCHASE PRICE; BOND PURCHASE PRICE. The total consideration to be paid by
Purchaser to Seller and HSI for the Property and the Bonds (the “Purchase
Price”) is as set forth in the Side Letter. The Purchase Price (exclusive of the
portion attributable to the Bond Purchase Price [as defined below]) is subject
to prorations and adjustments as provided below in this Agreement, and shall be
paid as follows:
(a)    Within two (2) Business Days after the Effective Date (as defined in
Section 14 below), Purchaser shall pay and deliver to Chicago Title Insurance
Company, c/o Maxine J. Lievois, Esq., 1050 Wilshire Drive, Suite 310, Troy,
Michigan 48084 (the “Title Company” or “Escrowee”), in United States currency,
the sum set forth in the Side Letter as “Earnest Money” for Tract 17 as a down
payment of the Purchase Price (such amount, together with all interest earned
thereon, being referred to herein as the “Earnest Money”). If, prior to Closing
(as defined in Paragraph 5(a) below), Seller notifies Purchaser of its intent to
postpone the Closing Date for up to thirty (30) days as set forth in Paragraph
5(a)(i) below, and in the further event Purchaser shall default under this
Agreement, and as a result thereof the Earnest Money is payable to Seller,
Purchaser shall be obligated to pay to Seller (in addition to the Earnest Money
being paid to Seller as a result of Purchaser’s default) the sum set forth in
the Side Letter as the “Extension Obligation Payment” for Tract 17 (the
“Extension Obligation Payment”), which Extension Obligation Payment shall be
payable by Purchaser to Seller within five (5) Business Days after the Escrow
Agent has paid the Earnest Money to Seller as a result of Purchaser’s default
hereunder. Macerich and Taubman agree to be liable to Seller, severally, and not
jointly, each, for and only for (i) the payment of the Extension Obligation
Payment (as set forth in Paragraph 2(a) hereof, and (ii) Purchaser’s Continuing
Obligations (described in Paragraph 8(e) hereof.
The Title Company shall hold the Earnest Money in trust for the mutual benefit
of the parties. If Purchaser so directs the Escrowee, Escrowee shall invest the
Earnest Money in an interest bearing savings account or short term U.S. Treasury
Bills or similar cash equivalent securities. Any and all interest earned on the
Earnest Money shall be reported to Purchaser’s federal tax identification number
and shall be payable to Purchaser or Seller as set forth herein. The Earnest
Money shall be held by Escrowee pursuant to a joint order escrow agreement
between Seller and Purchaser in the form of the Escrow Agreement attached as
Exhibit E to the Side Letter.
If the transaction contemplated by this Agreement closes in accordance with the
terms and conditions of this Agreement, at Closing, the Earnest Money shall be
delivered by the Escrowee to Seller as payment toward the Purchase Price.
Notwithstanding anything to the contrary contained herein, if a contingency or
condition set forth in this Agreement for the benefit of Purchaser is not
satisfied or removed and if this Agreement is terminated by Purchaser pursuant
to any of the terms hereof for any reason other than solely by reason of a
default on the part of Purchaser, the Earnest Money shall be delivered by the
Escrowee to Purchaser, together with any and all interest earned thereon,
without deduction or setoff. If the transaction fails to close solely due to a
default on the part of Purchaser, the Earnest Money, including all interest
accrued thereon, shall be delivered by the Escrowee to Seller as its sole and
exclusive remedy (provided Purchaser shall be responsible for its Continuing
Obligations [as hereinafter defined in Paragraph 8(e) below] regardless of the
amount thereof).
(b)    At Closing, Purchaser shall pay to Seller the Purchase Price less the
Earnest Money delivered by the Escrowee to Seller, subject to the adjustments
and prorations required by this

4

--------------------------------------------------------------------------------




Agreement, by wire transfer of federal funds to an account designated by Seller
in writing by notice to Purchaser (unless the Closing is conducted through
escrow with Escrowee, in which case the funds shall be wire transferred to
Escrowee) (such amount, as adjusted, being referred to herein as the “Cash
Balance”). Provided Seller delivers a gap indemnity to the Title Company as
contemplated herein by Paragraph 5(b)(12) acceptable to the Title Company,
Purchaser’s lender, if any, agrees to release funds prior to recordation of the
applicable Closing Documents, and all of the conditions in Purchaser’s closing
escrow instructions are satisfied, the Cash Balance shall be wire transferred to
Seller’s designated account before any Closing Documents described in Paragraph
5(b) which are required to be recorded, are in fact recorded.
(c)    At Closing, Purchaser, or an affiliate of Purchaser, shall pay to HSI
Eleven Million One Hundred Ninety Five Thousand and no/100 Dollars
($11,195,000.00) (the “Bond Purchase Price”), which amount is included in the
Purchase Price. The Bond Purchase Price shall be payable at Closing by wire
transfer of federal funds to an account designated by HSI in writing.
(d)    Purchaser shall also pay to Seller, upon the execution hereof, One
Hundred and no/100 Dollars ($100.00) as independent consideration for this
Agreement and the terms and provisions hereof (the “Independent Consideration”).


3.    OPERATION OF PROPERTY THROUGH CLOSING. From the Effective Date through and
including the first to occur of (i) the termination of this Agreement or (ii)
the Closing Date:
(a)    Seller shall manage and operate the Property in the same manner that it
is currently managing same, shall timely perform all of Seller’s obligations
under the Leases and Service Contracts, keep the Premises and the tangible
Personal Property in the same condition and repair as exists as of the date
hereof, ordinary wear and tear and casualty damage excepted, and maintain the
current casualty insurance policies insuring the Property and the Personal
Property as they currently exist.
(b)    Without the prior written consent of Purchaser, which consent may be
withheld in Purchaser’s sole and absolute discretion, Seller shall not sell,
mortgage, pledge, hypothecate or otherwise transfer or dispose of all or any
part of the Property or any interest therein, or enter into any agreement to do
so, nor shall Seller initiate, consent to, approve or otherwise take any action
with respect to zoning or any other governmental rules or regulations presently
applicable to all or any part of the Property, other than (i) such action as is
necessary to maintain the Property in compliance with such rules and regulations
applicable to all or any part thereof, (ii) Seller’s support of Kansas City,
Missouri’s proposed amendment to Chapter 88 of the Kansas City, Missouri Zoning
and Development Code (Case No. 254-S-315, as reflected by that City Planning and
Development Department, Development Management Division’s Staff Report dated
December 15, 2015, Applicant Jeffrey Williams, Director of City Planning and
Development), provided, Seller will not take any direct action in connection
with such support without prior notice to Purchaser and affording Purchaser an
opportunity to participate therein, (iii) leases and modifications thereof as
set forth in Paragraph 3(c) below, and (iv) general utility easements if
necessary for the proper operation thereof.
(c)    During the Due Diligence Period (as defined in Section 8 below), Seller
shall not enter into new leases and service contracts, and terminate, modify,
renew, extend or amend any existing Lease or Service Contract with respect to
the Property without Purchaser’s consent, not to be unreasonably withheld or
delayed by Purchaser. After the expiration of the Due Diligence Period, without
the prior written consent of Purchaser, which consent may be withheld in
Purchaser’s sole discretion, Seller shall not terminate, modify, extend, or
amend any Service Contract or Lease or enter into any new service contract or
lease with respect to the Property. Seller shall deliver written notice to
Purchaser requesting Purchaser’s consent to any termination, modification,
extension or amendment, or any new lease or service contract, which notice

5

--------------------------------------------------------------------------------




shall include all pertinent terms and conditions of such termination,
modification, extension, amendment, or new lease or service contract, and
information with respect to any third party agreements for the payment of real
estate commissions or tenant improvement costs in connection therewith. If
Purchaser fails to grant or deny its consent within five (5) business days
following receipt of such written notice, then Purchaser’s consent shall be
deemed given, so long as Seller’s request contains the following legend in
capital letters of not less than twelve-point type: “IF PURCHASER FAILS TO
PROVIDE THE DISAPPROVAL OR APPROVAL REQUESTED IN THIS NOTICE WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT OF THIS NOTICE, PURCHASER’S APPROVAL WILL BE DEEMED TO
HAVE BEEN GIVEN.” Any modification, extension, amendment, or any new lease or
service contract entered into in accordance with this Paragraph 3(c) shall be
deemed a “Lease” or “Service Contract” subject to the covenants, representations
and warranties set forth in this Agreement with respect to Leases and Service
Contracts.
(d)    Seller shall perform all of its obligations under the Leases and Service
Contracts.
(e)    Seller shall promptly advise Purchaser of (i) any litigation, arbitration
proceeding or administrative hearing (including condemnation) before any
governmental body or agency which affects the Property and of which Seller is
aware, and (ii) receipt of a written notice of any default by Seller under any
Service Contract. Lease or other contract affecting the Property, or any such
written notice given by Seller.
(f)    Seller shall not, without the prior written approval of Purchaser,
cancel, amend or modify, in a manner adverse to the Property, any license or
permit held by Seller with respect to the Property or any part thereof which
would be binding upon Purchaser after the Closing, other than in the ordinary
course of business consistent with past practices.
(g)    Seller shall not commence any new proceeding to contest taxes with
respect to the Property without Purchaser’s prior written consent, not to be
unreasonably withheld.
(h)    Seller will not institute any proceedings for termination or eviction
against a tenant without Purchaser’s prior approval which approval shall be in
Purchaser’s reasonable discretion. Seller shall not institute a proceeding for
delinquent rent (including, without limitation, base rent, percentage rent, tax,
CAM, insurance or other payments due under any Lease) without Purchaser’s
approval, which approval shall be in Purchaser’s sole discretion; provided,
however, notwithstanding anything contained herein to the contrary, Purchaser’s
approval shall not be unreasonably withheld in connection with Seller
instituting any such proceedings prior to the Closing if such actions are
reasonably consistent with Seller’s operation of the Property in the ordinary
course of business consistent with past practice.


4.    STATUS OF TITLE TO PROPERTY.


(a)State of Title. At Closing, Seller shall convey to Purchaser the entire fee
simple estate in and to the Land by a recordable special warranty deed, subject
only to: (i) the Permitted Exceptions (as defined in Paragraph 4(b)(iii)); (ii)
the lien of general real estate taxes for the current year and subsequent years
which are not yet due or payable, and (iii) the rights of the Tenants under the
Leases as Tenants only, and provided further, that notwithstanding the foregoing
or any other provisions of this Agreement to the contrary, Seller shall pay and
have discharged or released at or prior to Closing (x) all mortgages, deeds of
trust, deeds to secure debt, collateral assignments of leases and rents, UCC
financing statements and mechanics liens affecting or encumbering any part of
the Property and (y) all other liens and encumbrances

6

--------------------------------------------------------------------------------




and judgments, etc. of a definite ascertainable amount (collectively the
“Monetary Liens”) and in no event shall the term “Permitted Exceptions” include
any Monetary Liens whether or not Purchaser objects thereto.


(b)    Survey and Title Matters.


(i)    Survey Matters. On or before the third (3rd) business day after the
Effective Date, Seller will cause a survey of the Premises recently procured by
Seller (the “Seller Survey”) to be delivered to Purchaser. The Purchaser may
procure its own survey of the Premises, or may procure updates of the Seller
Survey (either of which is hereinafter referred to as “Purchaser Survey”).


(ii)    Title Commitment. On or before the fifth (5th) business day after the
Effective Date, Seller shall deliver to Purchaser (i) a current commitment for
an owner’s policy of title insurance issued by the Title Company committing to
insure the fee simple title to the Land (the “Title Commitment”) setting forth
the status of title of the Land and committing the Title Company to issue to
Purchaser at then-current standard premium rates an ALTA owner’s policy of title
insurance (using Form 2006) insuring Purchaser’s fee simple interest in the Land
in the amount of the Purchase Price, without the standard exceptions, and
insuring the “gap” (the “Title Insurance Policy”), and (ii) a legible copy of
all recorded instruments (if any) that are disclosed in Schedule B-Section 2 of
the Title Commitment.


(iii)    Survey and Title Objections. Prior to the expiration of the Due
Diligence Period, Purchaser may give Seller written notice of any objections
which Purchaser has to Seller’s title to the Land, including without limitation,
objections that are revealed by the Seller Survey and the Purchaser Survey, and
any objection to the Schedule B-Section 2 exceptions encumbering the Land set
forth in the Title Commitment or to any other matter in the Title Commitment
(“Unacceptable Title Matters”), except that Purchaser need not give notice of
any Monetary Liens, as all Monetary Liens shall be deemed to be Unacceptable
Title Matters subject to Seller’s obligation to remove the same as set forth in
this Paragraph 4(b)(iii). If Purchaser gives notice of Unacceptable Title
Matters as permitted above, Seller may have twenty (20) days from receipt of
such notice (the “Cure Period”) to have such Unacceptable Title Matters cured or
removed in a manner satisfactory to Purchaser in its sole and absolute
discretion, or to give Purchaser written notice of Seller’s inability or refusal
to cure or remove the Unacceptable Title Matters (but notwithstanding anything
contained herein or elsewhere in this Agreement to the contrary, Seller shall
cause all Monetary Liens to be discharged and released on or prior to Closing).
If such Unacceptable Title Matters are not properly cured or removed in a manner
satisfactory to Purchaser in its sole and absolute discretion, within the Cure
Period, Purchaser may either elect (i) to terminate this Agreement and receive a
refund of the Earnest Money, or (ii) to accept and approve all Unacceptable
Title Matters (except Seller must remove Monetary Liens), in which case they
will become Permitted Exceptions, and to complete the purchase of the Property
(provided however, that if Seller shall fail to remove any Monetary Lien,
Purchaser shall also retain and have all the rights set forth in Paragraph
11(a)(i) and (ii) of this Agreement) as well as the right to pay such Monetary
Lien(s) by deducting from the Purchase Price amounts to have such Monetary
Lien(s) extinguished. Purchaser shall notify Seller of its choice of (i) or (ii)
above within ten (10) Business Days following the expiration of the Cure Period;
provided, however, if Purchaser fails to notify Seller of its election within
said ten (10) Business Day period, Purchaser shall be deemed conclusively to
have elected the option set forth in (i) immediately

7

--------------------------------------------------------------------------------




above. Any matter not revealed in the Title Commitment and discovered by the
Purchaser or the Title Company and added to the Title Commitment prior to
Closing (collectively “Intervening Title Matters”) shall be governed by the
terms of Paragraph 4(b)(iv) below. In the event Seller elects to cure an
Unaccepted Title Matter and such cure requires more than twenty (20) days to
effectuate such cure, the Closing may be extended by Seller, if necessary, to
accommodate the time periods referenced in this Section for Seller’s cure of an
Unacceptable Title Matter, but not longer than twenty (20) days. The term
“Permitted Exceptions” means all exceptions to Seller’s title identified on
Section B-Schedule 2 of the Title Commitment and matters shown on the Purchaser
Survey which in either case are not objected to by Purchaser and those
Unacceptable Title Matters which are either cured by Seller as provided herein
or the objection to which is subsequently waived by Purchaser in writing.


(iv)    Intervening Title Objections. In the event there are any Intervening
Title Matters which are discovered by or disclosed to Purchaser prior to
Closing, the Purchaser shall advise Seller of same and the Closing shall be
postponed for no more than seven (7) days in order to permit Seller a reasonable
opportunity to cure or remove same in a manner satisfactory to Purchaser in its
sole and absolute discretion. If Seller does not cure or remove the Intervening
Title Matters within the 7-day period referenced above in a manner satisfactory
to Purchaser in its sole and absolute discretion, Purchaser shall elect within
ten (10) business days following the end of such 7-day period either (i) to
waive its objection(s) to such Intervening Title Matters(s) (except for Monetary
Liens and any matters created by Seller after the date of the Title Commitment
which Seller shall discharge and pay or otherwise correct at or prior to
Closing) and to close its purchase of the Property with no reduction in the
Purchase Price, in which event such Intervening Title Matter(s) shall (except
for any Monetary Liens) be deemed Permitted Exceptions for purposes of this
Agreement, or (ii) to terminate this Agreement and receive a refund of the
Earnest Money. If Purchaser fails to notify Seller of its election within said
ten (10) business day period, Purchaser shall be deemed conclusively to have
elected the option set forth in (i) immediately above.


5.    CLOSING.


(a)Closing Date. The Closing of the transaction contemplated by this Agreement
(that is, the payment of the Cash Balance, the transfer of title to the
Property, and the satisfaction of all other terms and conditions of this
Agreement) shall occur at the offices of the Title Company on February 1, 2016,
subject to extension by Seller (i) for a period of up to thirty (30) days in
Seller’s sole discretion upon five (5) Business Days’ prior written notice by
Seller to Purchaser, and (ii) as provided in this Agreement to allow Seller to
cure an Unacceptable Title Matter, and/or procure the Tax Increment Financing
Commission’s consents set forth in Paragraphs 9(a)(4) and 9(a)(5) (the “TIF
Consents”), or at such other time and place as Seller and Purchaser shall
subsequently agree upon in writing (the “Closing Date”). With respect to an
extension of the Closing Date to obtain the TIF Consents, in the event the TIF
Consents have not been procured by the Closing Date, Purchaser shall have the
right to extend the Closing Date on a month to month basis, up to a maximum of
six (6) months. The Closing may take place in escrow through the Title Company
by delivery of documents and escrow instructions to the Title Company. Except as
set forth in Paragraph 12(c) hereof, time is of the essence with respect to the
Closing Date. The Closing and Purchaser’s obligation to close shall be subject
to the satisfaction of the conditions precedent set forth in Section 9 herein,
unless waived in writing by Purchaser.

8

--------------------------------------------------------------------------------






(b)Closing Documents.


(i)    Seller. Not later than three (3) Business Days prior to the Closing Date,
Seller shall deliver or cause to be delivered to Purchaser an unexecuted copy of
each of the following (the original of each, in form and substance acceptable to
Purchaser to be executed, if necessary, and delivered one (1) Business Day prior
to Closing to the Escrowee):
(1)    a special warranty deed for the Land in the form attached to the Side
Letter as Exhibit F (the “Deed”), subject only to the Permitted Exceptions
(exclusive of Monetary Liens which must be removed by Seller, it being
understood that Seller has no obligation to remove any Permitted Exceptions
other than Monetary Liens), sufficient to transfer and convey to Purchaser fee
simple and marketable title to the Land as required by this Agreement, and
otherwise in form acceptable to the Title Company;
(2)    a bill of sale in form attached to the Side Letter as Exhibit G,
sufficient to transfer to Purchaser title to the tangible Personal Property and
containing appropriate warranties of title and condition as required by this
Agreement;
(3)    a letter in the form attached to the Side Letter as Exhibit G-1 advising
the Tenants under the Leases of the change in ownership of the Premises and
directing them to pay rent and other sums to Purchaser or as Purchaser may
direct, and a letter in form attached to the Side Letter as Exhibit G-2 advising
all vendors under those Service Contracts, and any other contracts assumed by
Purchaser, of the change in ownership thereof and directing them to deal with
Purchaser or its designee from and after the Closing with respect to any such
Service Contracts;
(4)    any and all affidavits, certificates or other documents required by the
Title Company (and reasonably approved by Seller and Purchaser) in order to
cause the Title Company to issue the Title Insurance Policy in the form and
condition required by this Agreement, and Seller and Purchaser shall comply with
any requirement set forth in Schedule B-Section 1 of the Title Commitment and
shall provide a fully executed instrument in recordable form with respect to
each Monetary Lien which unconditionally releases and discharges such Monetary
Liens with respect to the Land and all of which shall have been approved by the
Title Company;
(5)    an Assignment and Assumption of the Leases, in form attached to the Side
Letter as Exhibit H, (the “Assignment and Assumption of Leases”);
(6)    an Assignment and Assumption of Assumed Service Contracts in form
attached to the Side Letter as Exhibit I (the “Assignment and Assumption of
Service Contracts”);
(7)    the originals of the Leases and Service Contracts and any and all
building plans, the Seller Survey, site plans, engineering plans and studies,
utility plans, landscaping plans, development plans, specifications, drawings,
construction drawings, lease files of existing Tenants in possession or control
of Seller and related to the Premises;

9

--------------------------------------------------------------------------------




(8)    all keys and security codes for the Premises, including without
limitation, keys for maintenance shops, storage rooms and maintenance equipment,
with identification of the lock to which each such key relates;
(9)    good standing certificates from the Secretary of State of North Carolina
evidencing Seller’s good standing, a good standing certificate from the
Secretary of State of Missouri evidencing Seller’s good standing as a foreign
entity qualified to do business in the State of Missouri, and a certificate from
an appropriate officer of Seller, or its sole general partner (if applicable) or
other appropriate person certifying the resolutions adopted by them and such
other evidence of their power and authority to enter into this Agreement and to
convey the Property as Purchaser reasonably requests;
(10)    Seller’s affidavit stating, under penalty of perjury, Seller’s U.S.
taxpayer identification number and that Seller is not a foreign person within
the meaning of Section 1445 of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”);
(11)    all other documents reasonably required by Purchaser or the Title
Company (and reasonably approved by Seller) in order to perfect the conveyance,
transfer and assignment of the Property to Purchaser and the issuance of the
Title Insurance Policy;
(12)    if required by the Title Company, a personal undertaking gap indemnity
executed by Seller, or an affiliate of Seller, shall be delivered to the Title
Company protecting, defending and saving harmless the Title Company and
Purchaser from and against any defect, lien, encumbrance or adverse claim or
other matter, if any, created and first appearing in the public records of
Jackson County, Missouri, after the effective date of the Title Commitment
issued by the Title Company for the benefit of Purchaser;
(13)    to the extent assignable, an assignment of Seller’s interest in all
warranties, guaranties of contractors, subcontractors, suppliers and
manufacturers, licenses, permits, records and plans and miscellaneous items in
the form attached to the Side Letter as Exhibit J (the “General Assignment”);
(14)    originals of all assignable warranties and guaranties of contractors,
subcontractors, suppliers and manufacturers, and to the extent to be enforceable
is required to be re-issued to Purchaser, re-issued to Purchaser (at Purchaser’s
expense, provided the costs thereof are commercially reasonable);
(15)    a certificate reaffirming Seller’s representations and warranties as of
the Closing Date, provided that if any such representations and warranties are
no longer true, Seller shall specify to Purchaser the reason therefor and in
what respect any such representation or warranty is no longer true;
(16)    an assignment of the Bonds in the form attached to the Side Letter as
Exhibit K;

10

--------------------------------------------------------------------------------




(17)    an assignment and assumption of the Related 1998 Bond Documents in the
form attached to the Side Letter as Exhibit L (“Assignment and Assumption of
Related 1998 Bond Documents”);
(18)    an assignment and assumption of the TIF Contract in the form attached to
the Side Letter as Exhibit M (“Assignment and Assumption of TIF Contract”);
(19)    an assignment and assumption of Parking Rights in the form attached to
the Side Letter as Exhibit N (“Assignment and Assumption of Parking Rights”);
(20)    a closing statement;
(21)    required transfer tax forms and affidavits;
(22)    an updated Rent Roll as of five (5) Business Days prior to Closing;
(23)    an updated Delinquency Report as of five (5) Business Days prior to
Closing;
(24)    originals of tenant estoppel letters, and/or other estoppel letters
which have been received by Seller;
(25)    a legal opinion required to be delivered by the Related 1998 Bond
Documents upon an assignment of the Bonds; and
(26)    an Investor’s Certificate required to be delivered by the Related 1998
Bond Documents upon an assignment of the Bonds.


(ii)    Purchaser. Purchaser shall deliver or cause to be delivered to Seller
one (1) Business Day prior to Closing (except the Cash Balance which will be
delivered at Closing):
(1)    the Cash Balance;
(2)    duly executed Assignment and Assumption of Leases;
(3)    duly executed Assignment and Assumption of Assumed Service Contracts;
(4)    duly executed General Assignment;
(5)    any and all affidavits, certificates or other documents required by the
Title Company (and reasonably approved by Purchaser) in order to cause the Title
Company to issue the Title Insurance Policy in the form and condition required
by this Agreement;
(6)    the Assignment and Assumption of Related 1998 Bond Documents;

11

--------------------------------------------------------------------------------




(7)    the Assignment and Assumption of TIF Contract; and
(8)     the closing statement.


(c)    Closing Prorations and Adjustments. Statements of prorations and other
adjustments shall be prepared by Seller in conformity with the provisions of
this Agreement and submitted to Purchaser for review and approval not less than
five (5) Business Days prior to the Closing Date. For purposes of prorations,
Purchaser shall be deemed the owner of the Property on the Closing Date. In
addition to prorations and other adjustments that may otherwise be provided for
in this Agreement, the following items are to be prorated or adjusted, as the
case may require, as of the Closing Date:
(i)    to the extent not paid directly by the Tenants under the Leases,
non-delinquent real estate and personal property taxes and assessments (which
are billed on a calendar year basis, in arrears) for the calendar year of
Closing (initially prorated on the basis of the most recent ascertainable bill,
but subject to reproration upon issuance of the actual bill therefor to
effectuate the actual proration), provided that, to the extent not paid directly
by the Tenants under the Leases, Seller shall pay prior to Closing, or give
Purchaser a credit at Closing for, the amount of all installments of special
assessments levied prior to Closing which are payable after Closing, excluding,
however, any NID special assessments levied by the Tax Increment Financing
Commission of Kansas City, Missouri which are applied to the payment of sums due
under the Bonds;
(ii)    the rent, charges and other amounts payable by Tenants to Seller (as
landlord) under the Leases for the month of Closing (including amounts payable
by Tenants to Seller under the Leases which are billed for trash collection, a
marketing fund and common area maintenance and similar expense pass-through
items), provided, however, that rent payable to Seller by any Tenant but
uncollected as of the Closing Date (the “Delinquent Amounts”), exclusive of
“percentage rent” (as that term is referred to and/or defined in the Leases) and
expense “pass throughs” paid on a periodic basis after Closing, both of which
are dealt with in subparagraphs (xi) and (xii) of this Paragraph 5(c), shall not
be prorated, but Purchaser shall cause the Delinquent Amounts to be remitted to
Seller if, as and when collected (and Purchaser shall make a commercially
reasonable good faith effort to collect such Delinquent Amounts for a period of
three months following Closing), but Purchaser shall not be required to take
legal action with respect to Delinquent Amounts. Seller shall not have the right
to bring an action for Delinquent Amounts. At Closing, Seller shall deliver to
Purchaser a schedule of all Delinquent Amounts. Notwithstanding the foregoing or
any direction from Tenants to the contrary, rental and other payments received
by Purchaser from Tenants shall first be applied toward Purchaser’s actual
out-of-pocket costs of collection, then toward the payment of rent and other
charges owed to Purchaser for periods after the Closing, and any excess monies
received shall be applied toward the payment of Delinquent Amounts. Purchaser
may not waive any Delinquent Amounts or modify a Lease so as to reduce amounts
or charges owed under Leases for any period in which Purchaser is entitled to
receive a share of charges or amounts, without first obtaining the written
consent of Seller. Seller shall not have the right to collect same after
Closing. Additionally, rents collected by Seller during the month of Closing to
be applied for the month or months after Closing shall be credited to the
Purchaser by allowing the Purchaser a credit against the Purchase Price;
(iii)    the full amount of security deposits, if any, paid under the Leases,
and not theretofore applied, together with interest thereon to the extent any
interest is required by

12

--------------------------------------------------------------------------------




law or otherwise to be paid to the Tenants, shall be delivered by Seller to
Purchaser on the Closing Date, or alternatively, Purchaser shall receive a
credit against the Purchase Price in the amount of such security deposits
(together with interest, if applicable). Prior to the expiration of the Due
Diligence Period, Seller will only apply such security deposits in the manner
set forth in the Leases and will provide written notice of any such application
to Purchaser prior to the expiration of the Due Diligence Period. In the event
the security deposits are provided in the form of a letter of credit or guaranty
(the “Non-cash Security Deposits”), the Non-cash Security Deposits shall be
transferred to Purchaser at Closing by way of assignment or other appropriate
method, and Seller shall be responsible for the payment of all transfer fees, if
any, in connection therewith;
(iv)    to the extent not paid directly by the Tenants under the Leases, water,
electric, cable, internet, telephone and all other utility and fuel charges
shall be prorated ratably on the basis of the last ascertainable bills (and
reprorated upon receipt of the actual bills or invoices) unless final meter
readings and final invoices can be obtained. To the extent practicable, Seller
shall cause meters for utilities to be read not more than one (1) business day
prior to the Closing Date;
(v)    amounts paid or owing under any Service Contracts;
(vi)    assignable license and permit fees;
(vii)    assessments, special assessments and other periodic payments and
charges levied by, or payable to, any owners’ association and/or pursuant to any
restrictive covenants, declaration(s) of covenants, conditions and restrictions
or other similar documents, and existing exceptions encumbering the Property;
(viii)    Except as set forth below in this Paragraph 5(c)(viii), Seller agrees
to pay any unpaid leasing commissions due at Closing or after with respect to
the current term of any Lease. Notwithstanding the preceding sentence, all
obligations to pay leasing commissions due from and after the Effective Date as
the result of the execution of a new Lease, the renewal of a Lease, the
extension of a term of a Lease, or the expansion of the premises demised by a
Lease to space within a Building on the Premises (collectively, the “Commissions
Assumed”), shall be assumed by Purchaser on the Closing Date without adjustment
to the Purchase Price if, and only if, (i) such new Lease, renewal, extension,
or expansion was approved by Purchaser pursuant to Paragraph 3(c) above and any
commission due in connection therewith was also approved by Purchaser, or (ii)
such commission is listed on Exhibit C-2 attached to the Side Letter. Seller
shall receive a credit on the Purchase Price at Closing for any Commissions
Assumed paid by Seller prior to Closing. Notwithstanding the foregoing, to the
extent any portion of the term of any such Lease (and any such renewals,
extensions and expansions) for which a Commissions Assumed is due, occurs prior
to the Closing Date, the amount of the Purchase Price will be reduced by a pro
rata share of such Commissions Assumed based upon the percentage of total rent
for such term (exclusive of any renewal options) which is due and payable prior
to the Closing Date, provided no leasing commissions shall be payable by
Purchaser to Seller or any affiliate of Seller who may participate in the
procurement of a Lease for the Property.
(ix)    All obligations to pay the cost of any Tenant improvement work owed or
to be owed in connection with new leases executed after the Effective Date,
(provided such new lease is entered into in accordance with the terms of
Paragraph 3(c) hereof, or the result

13

--------------------------------------------------------------------------------




of (i) the renewal or the extension of the term of a Lease which is exercised
after the Effective Date in accordance with the terms of Paragraph 3(c) hereof
or the express terms of such Lease, (ii) the relocation after the Effective Date
of a Tenant currently a party to a Lease within a building on the Land or any
building on the Companion Properties (as defined in Paragraph 9(a)(5) below)
(“Building”) pursuant to an amendment entered into in accordance with the terms
of Paragraph 3(c) hereof, (iii) the expansion after the Effective Date of the
Premises demised by a Lease to space within a Building in accordance with the
terms of Paragraph 3(c) hereof or the express terms of such Lease, or (iv) the
exercise after the Effective Date of an option to lease additional space in a
Building pursuant to the express terms set forth in a Lease [collectively, “New
TI Costs”), which New TI Costs shall include, but not be limited to, all sums
expended by Seller, if any, for such New TI Costs and any other work on the
Premises not necessarily in a tenant space in a Building made in accordance with
the terms of an applicable Lease]) shall be assumed and paid by Purchaser on the
Closing Date by reimbursing Seller for the New TI Costs previously paid by
Seller (if any), or if the New TI Costs are not yet due and payable by paying
the same when they otherwise become due without an adjustment to the Purchase
Price. Notwithstanding the foregoing, to the extent any portion of the term of a
Lease, and renewals, extensions, expansions and relocations for which New TI
Costs are incurred prior to the Closing Date, the amount of the Purchase Price
will be reduced by a pro rata share of such New TI Costs based upon the
percentage of such term (exclusive of any renewal options) which occurs prior
the Closing Date. Notwithstanding anything contained herein to the contrary,
Seller shall be solely responsible for any and all Tenant improvement costs and
Tenant incentives not yet paid in connection with the current term of any Lease
not falling within the provisions of (i) through (iv) of this Paragraph
5(c)(ix)) (“Seller TI Costs”), which includes Tenant improvement costs to be
constructed in connection with the current term of any Lease in existence as of
the date hereof for those Tenants of the Property set forth on Exhibit C-1 with
respect to Tract 17 on such Exhibit, which Exhibit is attached to the Side
Letter, and any Lease renewals, extensions, expansions and relocations occurring
prior to the Effective Date. Purchaser shall receive a credit against the
Purchase Price at Closing in an amount equal to the then-unpaid Seller TI Costs.
At the Closing, Seller shall deliver to Purchaser a schedule certified by Seller
setting forth all Seller TI Costs which have not been paid in full at Closing,
which certificate will survive Closing. Upon the Closing, Purchaser shall
receive a credit against the Purchase Price for any unpaid Seller TI Costs;
(x)    Seller shall make year-end reconciliations of reimbursements owed by
Tenants to the landlord under the Leases of the Tenants’ share of property taxes
and assessments, insurance premiums, common area maintenance and other expenses
related to the operation of the Property for the calendar year 2015. Seller will
bill the Tenants for these sums, however, it is anticipated that these sums
shall be paid to Purchaser (as new landlord under the Leases) after Closing.
Purchaser shall remit all sums paid by Tenants to Purchaser for the 2015 expense
pass-throughs referenced above within five (5) business days after Purchaser’s
receipt of same.
Purchaser shall make year-end reconciliations of reimbursements owed by Tenants
to the landlord under the Leases of the Tenants’ share of property taxes and
assessments, insurance premiums, common area maintenance and other expenses
related to the operation of the Property for the calendar year of Closing
(collectively, “Reimbursable Tenant Expenses”). In order to enable Purchaser to
make any year-end reconciliations of Reimbursable Tenant Expenses for the
calendar year of Closing, Seller shall deliver to Purchaser, in writing, within
forty five (45) days after the Closing Date, the Reimbursable Tenant

14

--------------------------------------------------------------------------------




Expenses actually paid or incurred by Seller for the portion of the calendar
year of Closing during which Seller owned the Property (“Seller’s Actual
Reimbursable Tenant Expenses”) and the Tenant reimbursements for such
Reimbursable Tenant Expenses actually paid to Seller by Tenants for the portion
of the calendar year of Closing during which Seller owned the Property
(“Seller’s Actual Tenant Reimbursements”). On or before March 31 of the calendar
year immediately after Closing, Purchaser shall deliver to Seller a
reconciliation statement (the “Reconciliation Statement”) setting forth (i) the
Actual Reimbursable Tenant Expenses paid or incurred during calendar year of
Closing, (ii) the Actual Tenant Reimbursements actually paid in calendar year of
Closing, and (iii) a calculation of the difference between the two (i.e.,
establishing that the Actual Reimbursable Tenant Expenses were either more or
less than the Actual Tenant Reimbursements for the calendar year of Closing),
with Purchaser utilizing the information delivered to Purchaser by Seller
related to the period of the calendar year of Closing which is prior to the
Closing Date.
Any amount due Seller pursuant to the foregoing calculation (in the event
Seller’s Actual Tenant Reimbursements for the period from January 1 of the year
of Closing to the day prior to Closing are less than Seller’s Actual
Reimbursable Tenant Expenses for the same period) or Purchaser (in the event the
Actual Tenant Reimbursements are more than the Actual Reimbursable Tenant
Expenses), as the case may be, shall be paid by Purchaser to Seller within
fourteen (14) business days after Purchaser has collected such sums from any
Tenant who owes same, or if Seller owes Purchaser for any such sum, Seller shall
pay to Purchaser within fourteen (14) business days after delivery of the
Reconciliation Statement to Seller, all such sums owed by Seller to Purchaser.
If Purchaser is paid any such amount by Seller, Purchaser thereafter shall be
obligated to promptly remit the applicable portion to the particular Tenants
entitled thereto. If Purchaser has transferred its interest in the Property to a
successor-in-interest or assignee prior to such date, then, on or before the
transfer of its interest in the Property, Purchaser shall (i) in writing
expressly obligate such successor-in-interest or assignee to be bound by the
provisions of this Section, and (ii) deliver written notice of such transfer to
Seller, and thereafter Seller shall make the deliveries specified above to
Purchaser’s successor-in-interest or assignee. Seller’s Reconciliation Statement
shall be final and binding for purposes of this Agreement; and
(xi)    With respect to percentage rent (as that term is referred to and/or
defined in the Leases), Seller shall have delivered to Purchaser prior to
Closing, a copy of all Tenant records which Seller has received and were
required by the Leases to be delivered by Tenants to Seller as landlord
thereunder related to the Tenants’ percentage rent payment obligation due under
the Leases prior to Closing. Purchaser shall deliver to Seller within fifteen
(15) business days after Purchaser’s receipt of all similar Tenant records
related to percentage rent that was due but unpaid for the months prior to
Closing, as well as percentage rent payable for the month of Closing. Seller
shall be entitled to all percentage rent collected by Purchaser after Closing
which is attributable to the months prior to Closing and which remain unpaid on
the Closing Date. Seller shall also be entitled to its “prorata share” of
percentage rent attributable to the month of Closing. Seller’s “prorata share”
of percentage rent attributable to the month of Closing shall be determined by
multiplying the amount of percentage rent attributable to the month of Closing
by a fraction, the numerator of which is the number of days Seller owned the
Property during the month of Closing and the denominator of which is the number
of days in such month. Purchaser shall be entitled to all percentage rent
attributable to the month of Closing not paid to Seller as set forth in the
preceding sentence.
Except with respect to general real estate and personal property taxes not paid
by the Tenants under the Leases (which shall be reprorated upon the issuance of
the actual bills, if necessary), any proration which must be estimated at
Closing shall be reprorated and finally adjusted as soon as practicable after
the

15

--------------------------------------------------------------------------------




Closing Date with any refunds payable to Seller or Purchaser to be made as soon
as practicable; otherwise all prorations shall be final. To the extent
applicable, amounts on deposit by Seller with utility companies, if any, shall
not be prorated; provided, however, that promptly following the Closing,
Purchaser shall substitute its own deposit for any amounts on deposit by Seller
with utility companies and shall refund to Seller any portion of Seller’s
deposit which is refunded to Purchaser by the utility company. The rights,
covenants and obligations contained in this Paragraph 5(c) shall survive the
Closing.


(d)    Closing Costs.


(i)    Transfer Taxes. All state, county, city and other transfer taxes, if any,
and documentary stamps, intangible taxes and similar taxes or charges, if any,
shall be paid by Seller.


(ii)    Title Insurance. The cost of the Title Commitment, including all
searches and lien letters related thereto, and the premium for the Title
Insurance Policy shall be shared by Seller and Purchaser in equal amounts. Any
endorsements issued in connection therewith requested by Purchaser shall be paid
for by Purchaser.


(iii)    Surveys. The cost of the Purchaser Survey, if any, shall be paid for by
the Purchaser. The cost of the Seller Survey shall be shared by Seller and
Purchaser in equal amounts, provided the cost of the Seller Survey and Seller
Surveys (as defined in the companion contracts) do not exceed $125,000.00 in
total.


(iv)    Escrow and Closing Charges. Seller and Purchaser shall each pay one-half
of the escrow charges charged by the Escrowee and any closing costs charged by
the Escrowee (including all closing and settlement fees).


(v)    Recording Charges. Purchaser shall pay the cost of recording the Deeds.


(vi)    Attorney and Consultant Fees. Seller and Purchaser shall each be
responsible for the fees and costs of their respective attorneys and
consultants.


(vii)    Environmental Reports. Purchaser and Seller shall share in equal
amounts the cost of any recently procured environmental reports (that is,
environmental reports specifically procured by Seller in anticipation of this
transaction and dated within six (6) months of the Closing) delivered to
Purchaser by Seller after the date hereof (the “Recent Environmental Reports”),
provided the costs of the Recent Environmental Reports and the Recent
Environmental Reports (as defined in the Companion Contracts) do not exceed
$35,000.00 in total.


(viii)    Zoning Reports. Purchaser and Seller shall share in equal amounts the
cost of any recently procured zoning report for the Property (that is, a zoning
report specifically

16

--------------------------------------------------------------------------------




procured by Seller in anticipation of this transaction and dated within six (6)
months of the Closing [“Recent Zoning Report”]) delivered to Purchaser by Seller
after the date hereof, provided the costs of the Recent Zoning Report and the
Recent Zoning Reports (as described in the Companion Contracts) do not exceed
$25,000.00 in total.


(e)    Possession. Upon Closing, Seller shall deliver to Purchaser full,
complete and exclusive possession of the Property, subject only to the Leases.


6.    CASUALTY LOSS AND CONDEMNATION.
If, prior to Closing any Building(s) on the Land or any building(s) on a
Companion Property (a “Companion Building”) shall be condemned, or destroyed or
materially damaged by fire or other casualty (that is, damage or destruction
which Purchaser reasonably believes could be in excess of Ten Million and No/100
Dollars ($10,000,000.00) for such Building(s) or Companion Building(s), or in
the event of a condemnation which materially prevents access to the Property or
a Companion Property, or any part thereof), Purchaser shall have the option
which shall be exercised not later than ten (10) business days following the
date Purchaser receives written notice from Seller of the condemnation or damage
(with Closing being extended, if necessary, to accommodate such time periods)
either to (a) to terminate this Agreement, or (b) to consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
material damage. If Purchaser elects to consummate the transaction contemplated
by this Agreement, Purchaser shall be entitled to receive all of the
condemnation proceeds or settle the loss under all policies of insurance
applicable to the destruction or damage and receive all of the proceeds of
insurance applicable thereto, and Seller shall, at Closing and thereafter,
execute and deliver to Purchaser all required proofs of loss, assignments of
claims and other similar items. If there is any other damage or destruction to
any Building(s) or Companion Building(s) (that is, damage or destruction to such
Building(s) or Companion Building(s) which Purchaser reasonably believes could
be Ten Million and No/100 Dollars ($10,000,000.00) or less for such Building(s)
or Companion Building(s), or which does not substantially prevent access to the
Land or the Companion Properties or otherwise materially adversely affect the
Property or the Companion Properties), at Purchaser’s election, Seller shall
either completely repair such damage prior to Closing in a manner satisfactory
to Purchaser or, at Seller’s option, either assign all insurance claims
pertaining to such damage or destruction to Purchaser by executing and
delivering to Purchaser at Closing and thereafter all required proofs of loss,
assignments of claims and other similar items, or allow Purchaser a credit
against the Purchase Price in an amount equal to Purchaser’s reasonably
estimated cost of repair. If Purchaser elects to take an assignment of all
insurance claims as provided for in this Section 6, Purchaser shall receive at
Closing a credit against the Cash Balance in an amount equal to any
deductible(s) and uninsured amounts applicable thereto.


7.    REPRESENTATIONS AND WARRANTIES.


(a)    Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that the following are true, complete and correct as of the
Effective Date and as of the Closing Date:
(i)    Seller will warrant and forever defend the Property and the quiet and
peaceful possession of Purchaser, its successors and assigns, against all and
every person or persons claiming the whole or any part thereof by, through or
under Seller.

17

--------------------------------------------------------------------------------




(ii)    The Property is not subject to any lease, license, or occupancy
agreement or to any agreement to lease, or to Seller’s knowledge, any sublease
(other than the Leases disclosed on Exhibit C). The Property is not subject to
any agreement to sell, mortgage or otherwise encumber or dispose of Seller’s
interest in the Property or any part thereof (nor any options or rights of first
or last refusal or first or last offer or other agreements to do any of the
foregoing), except for this Agreement, and, with respect to options or rights of
first or last refusal relating to the lease of space within the Buildings, as
set forth in the Leases.
(iii)    To Seller’s knowledge, there is no action, proceeding (including,
without limitation, condemnation proceedings) or investigation pending or, to
Seller’s knowledge, threatened against Seller related to the Property or the
Leases or any licenses, permits or approvals related to the Leases or Property
or the construction or use thereof before any court or governmental department,
commission, board, agency or instrumentality; and Seller does not know of any
basis for any such action, proceeding or investigation, including without
limitation any condemnation action.
(iv)    Seller has not received written notice from any governmental authority,
governing body of a property owner’s association or similar body of which the
Premises is a part, or any other person or entity entitled to enforce any right,
covenant or restriction against the Seller or the Property of any violation or
breach of, as applicable, (a) any zoning, building, fire or health code or any
other federal, state, or municipal statute, ordinance rule or regulation
applicable (or alleged to be applicable) to the Property, or any part thereof,
(b) any restrictive covenants encumbering the Premises, or (c) agreement with
Seller relating to the Property or any part thereof.
(v)    The Service Contracts described on Exhibit D attached hereto have been or
will be delivered to Purchaser for review, are true, accurate and complete
copies thereof, and comprise every service contract, relationship and
commitment, oral or written, which affects the operation of the Property (but
not the leasing), or any portion thereof, to which Seller is a party, or by
which Seller is bound.
(vi)    Seller is a North Carolina limited partnership which is duly organized,
validly existing and qualified and empowered to conduct its business, is duly
qualified to do business and is in good standing in all jurisdictions where such
qualification is necessary to carry on their business as now conducted, and has
full power and authority to enter into and fully perform and comply with the
terms of this Agreement. Neither the execution and delivery of this Agreement
nor its performance by Seller will violate its constituent documents, does not
and will not conflict with, violate or result in the breach of any condition or
provision of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance, upon any of its assets by reason
of the terms of any contract, mortgage, deed of trust, deed to secure debt,
lien, lease, agreement, indenture instrument or judgment or law, rule or
regulation to which it is a party or by which it or the Property is bound. The
execution and delivery of this Agreement and the performance by Seller of its
obligations hereunder have been duly authorized by such action as may be
required by law and Seller’s constituent documents and no further action or
approval is required in order to constitute this Agreement as a binding and
enforceable obligation of Seller.
(vii)    The List of Leases affecting the Premises attached to the Side Letter
as Exhibit C is true and correct in all respects as of the Effective Date and
constitute all of

18

--------------------------------------------------------------------------------




the Leases encumbering the Premises as of the date hereof, exclusive of
subleases and short term occupancy and licensing agreements not known to Seller.
Seller has delivered to Purchaser true, complete, and correct copies of the
Leases on the List of Leases. Each such Lease (i) constitutes the entire
agreement between Seller and the tenant thereunder, (ii) is in full force and
effect, and (iii) has not been amended, supplemented or otherwise modified
except as shown on the List of Leases. Notwithstanding anything to the contrary
contained herein, Seller does not represent or warrant that any particular Lease
will be in full force and effect as of the Closing or that any particular Lease
will be free from default as of Closing. Seller has received no written notice
of a default by Seller (as landlord) under the Leases. With respect to
Commissions Assumed (as defined in Paragraph 5(c)(viii), to Seller’s knowledge,
all Commissions Assumed related to the Property are set forth on Exhibit C-1
with respect to Tract 17 on such Exhibit. With respect to Seller TI Costs (as
defined in Paragraph 5(c)(ix), to Seller’s knowledge, all Seller TI Costs
related to the Property are set forth on Exhibit C-1 with respect to Tract 17 on
such Exhibit.
(viii)    Seller is not a person or entity with whom Purchaser is restricted
from doing business with under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including, but not limited
to, those named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including, but not limited to, the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and shall not engage in any dealings or
transaction or be otherwise associated with such person or entities.
(ix)    Seller is not a “foreign person” as defined in Section 1445(f)(3) of the
Internal Revenue Code.
(x)    There are no proceedings pending or, to the best of Seller’s knowledge,
threatened by or against Seller in bankruptcy, insolvency or reorganization in
any state or federal court.
(xi)    Except as set forth on Schedule 7(a)(xi) attached to the Side Letter,
there is no actual or pending, or to the best of Seller’s knowledge, threatened,
litigation, suit, action or proceeding by any organization, person, individual
or governmental agency against Seller with respect to the Property or which
would affect Seller’s ability to perform its obligations hereunder or against
the Property as of the date of this Agreement.
(xii)    Schedule 7(a)(xii)_ attached to the Side Letter is a rent roll for the
Property as of the date shown thereon in the form which Seller relies upon in
the operation of the Property (and Seller is not aware of any material
inaccuracies therein) (the “Rent Roll”) which indicates the amount of fixed rent
payable for the then current month, and other matters shown thereon. The Rent
Roll shall be updated as set forth in Paragraph 5(b)(i)(22).
(xiii)    Schedule 7(a)(xiii) attached to the Side Letter contains a list, as of
the Effective Date (to be updated by Seller as of the Closing) in the form which
Seller relies upon in the operation of the Property (and Seller is not aware of
any material inaccuracies therein), of (x) the Security Deposits (whether in the
form of cash, letter of credit or otherwise) under the Leases being held by
Seller, including whether any such Security Deposit is being held in the form of
a letter of credit, and (y) the prepaid rents under the Leases or credits which

19

--------------------------------------------------------------------------------




reduce future rents. Seller has complied with the terms of the Leases and all
applicable laws regarding the handling and application of such Security
Deposits.
(xiv)    Except as set forth on Schedule 7(a)(xiv) attached to the Side Letter,
(i) Seller has not delivered written notice to any tenants of any tenant
default, or received written notices alleging any landlord default under Leases
that remain uncured and (ii)  Seller has not received a written notice from a
tenant under a Lease that such tenant has an offset, counterclaim, or defense to
its obligation to pay rent in accordance with the terms of such Lease after the
Effective Date.
(xv)    Other than the TIF Contract and the Related 1998 Bond Documents, there
are no other contracts or agreements with the TIF Commission relating to the
Property. The TIF Contract and the Related 1998 Bond Documents are in full force
and effect and have not been amended or modified. Seller is not in default under
the TIF Contract and the Related 1998 Bond Documents, and to Seller’s knowledge,
no other party (that is, other than the Seller) to the TIF Contract and the
Related 1998 Bond Documents is in default of their obligations thereunder.
(xvi)    Schedule 7(a)(xvi) attached to the Side Letter contains a copy of an
aging report dated as of the date shown thereon with respect to the Property in
the form which Seller relies upon in the operation of the Property (and Seller
is not aware of any material inaccuracies therein) (the “Delinquency Report”).
The Delinquency Report shall be updated at Closing.
(xvii)    Except as set forth on Schedule 7(a)(xvii) attached to the Side
Letter, Seller has not received any written notice from any governmental body or
agency of any pending or currently threatened condemnation proceeding against
the Property or any formal notice of a current condemnation proceeding with
respect to the Property.
(xviii)    To Seller’s knowledge, Seller has provided or made available to
Purchaser complete copies of all environmental reports in its possession dated
subsequent to July 13, 1998, including the Recent Environmental Reports. Other
than as disclosed in the Recent Environmental Reports, (i) Seller has not
received any written notice from any governmental body or agency of any
violation or alleged violation of any applicable law (including Environmental
Laws) with respect to Hazardous Materials (as hereinafter defined) on its
Property and (ii) Seller does not have actual knowledge of any violations of any
Environmental Laws (as defined below) with respect to Hazardous Materials on its
Property. “Hazardous Materials” shall mean any hazardous or toxic materials,
substances or wastes, such as (a) substances defined as “hazardous substances,”
“hazardous materials,” “hazardous waste,” “toxic waste,” “toxic pollutant,”
“contaminant,” “toxic substances” or words of similar import in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Resource Conservation and Recovery Act of 1976 (“RCRA”), the
Superfund Amendment and Reauthorization Act (commonly known as “SARA”), and/or
the Hazardous Materials Transportation Act (49 USC Section 1801, et seq.), or
any other federal, state or county legislation or ordinances applicable, as any
of such acts, legislation or ordinances are amended from time to; (b) any
materials, substances or wastes which are toxic, ignitable, corrosive or
reactive and which are regulated by any state or local governmental authority or
any agency of the United States of America; and (c) asbestos, petroleum and
petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), and Freon and other chlorofluorocarbons (collectively,
“Environmental Laws”).

20

--------------------------------------------------------------------------------




(xix)    Seller has not (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors; (iii) suffered the
appointment of a receiver to take possession of any of its assets; or (iv)
suffered the attachment or other judicial seizure of any of its assets.
(xx)    Schedule 7(a)(xx) attached to the Side Letter contains a true, complete
and correct list of all of the Related 1998 Bond Documents. The Related 1998
Bond Documents have not been amended, supplemented or otherwise modified except
as (i) shown on such Schedule 7(a)(xx), true, complete and correct copies of the
Related 1998 Bond Documents have been provided, or made available, to Purchaser.
The outstanding principal amount of the Related 1998 Bond Documents as of the
Effective Date is Eleven Million One Hundred Ninety Five Thousand and no/100
Dollars ($11,195,000.00). All interest and other amounts that are currently due
and payable on the Related 1998 Bond Documents have been paid in full.
(xxi)    To Seller’s knowledge, Exhibit D contains a list of all of the
contracts and agreements relating to the Property other than the Leases and the
Schedule B-II exceptions set forth in the Title Commitment. Seller has not
received or delivered any written notice of any defaults under such contracts or
agreements that remain uncured, and there are no other such contracts or
agreements that will be binding on Purchaser after Closing.
(xxii) Except as set forth on Schedule 7(a)(xxii) attached to the Side Letter,
Seller is not currently protesting or challenging the assessed value of the
Property for real estate tax purposes. To Seller’s knowledge, there are no
impositions of new special assessments with respect to the Property.
(xxiii)    The operating statements which have been delivered or made available
to Purchaser were prepared in the ordinary course of Seller’s business. The
tenant sales reports that Seller delivered or made available to Purchaser were
prepared in the ordinary course of business and are based on information
provided by the applicable tenants.
(xxiv)    Although Seller does have employees at the Premises, all employment
contracts with respect to such employees will be terminated as of, or soon
after, the Closing, and Purchaser will have no liability to Seller’s employees
under these employment contracts, under any collective bargaining agreement or
other union contract, or otherwise.
(xxv)    Except as set forth on Schedule 7(a)(xxv) attached to the Side Letter,
and except for the Companion Properties, neither Seller, nor any of its
affiliates, owns, leases, ground leases or has an option to purchase, lease or
ground lease any real property within the one-mile radius of the Property.
(xxvi)    Except for (i) street parking, (ii) parking in any TIF finance parking
facilities, (iii) Seller’s non-exclusive right to access and use 105 parking
spaces as set forth in Paragraph 1(i) of this Agreement, (iv) the rights set
forth in the Declaration of Access and Parking Easements described in Document
#K2495P1791 recorded in the real estate records of Jackson County, Missouri, and
(v) the rights set forth in the Declaration of Covenants and Restrictions for
Neptune Condominiums, recorded December 27, 1991, as Document No. K-1003223, in
Book K-2194 at Page 448 and First Amendment to Declaration of Covenants and
Restrictions for Neptune Condominium recorded December 21, 2011 at Page
2011E0119312 and re-recorded December 22, 2011, as Document No. 2011E0119579,
the P

21

--------------------------------------------------------------------------------




roperty does not now rely on any property not included in the Property and the
Companion Property for parking required under a zoning law or for any other
reason.
(xxvii)    Other than as set forth on Schedule 7(a)(xxvii) attached to the Side
Letter, Seller has not received written notice in the prior two (2) years from
any Tenant of the Premises which states they intend to close their store located
on the Premises.
Notwithstanding anything contained herein to the contrary, if Seller obtains
actual knowledge during the pendency of this Agreement prior to Closing of any
matters which make any of its representations or warranties untrue, Seller shall
promptly disclose such matters to Purchaser in writing.
Any representation or warranty by Seller made to Seller’s knowledge, actual
knowledge, or words of similar meaning, shall mean the knowledge of Glenn
Stephenson (who is a vice president of Seller’s general partner being
responsible for managing the Property), Jeffrey D. Miller, Senior Vice President
and General Counsel of Seller’s general partner, or Carman J. Liuzzo, Vice
President of Seller’s general partner, but no others, who are collectively
knowledgeable about the matters set forth in the Seller’s representations above,
provided, none of them are knowledgeable about all such matters.


(b)    Accuracy at Closing. Seller represents and warrants to Purchaser that, as
of the Closing Date, each of the warranties and representations set forth in
Paragraph 7(a) above shall be true, complete and correct in every respect except
for inaccuracies resulting from changes in the condition of the Land or
Buildings occurring prior to Closing which are specifically permitted by this
Agreement (but such exception for any such inaccuracies shall be disregarded in
determining whether any condition to Purchaser’s obligation to close has been
satisfied). If the foregoing representations and warranties are true as of the
Effective Date, but are not true in every respect at any time prior to and/or as
of the Closing Date, and Purchaser first discovers such untruth prior to
Closing, Purchaser shall not be entitled to consider the untruth of the
representation or warranty as an event of default under this Agreement (unless
the untruth is caused by Seller), but instead Purchaser may, at its election and
as its sole remedy, terminate this Agreement, but only in the event the facts
and/or circumstances causing the representation or warranty to not be true have
a material adverse effect on the use, operation or value of the Property, in
which event all obligations of Purchaser under this Agreement shall terminate,
and the Earnest Money shall be refunded to Purchaser. In the event a
representation or warranty made above is not true as of the date made, or in the
event a representation or warranty made above is true as of the Effective Date,
but not true in every material respect as of the Closing Date as a result of
Seller’s act, Purchaser may terminate this Agreement, the Earnest Money shall be
promptly returned to Purchaser, and Seller shall pay to Purchaser for
Purchaser’s due diligence and out-of-pocket costs, legal fees and damages (but
only as evidenced by reasonable and proper invoices therefor), and the parties
shall have no further obligations to the other hereunder, except for Purchaser’s
Continuing Obligations.


(c)    Limitation on Purchaser’s Claims. Purchaser shall have no claim against
Seller for damages if any representation or warranty of Seller in Paragraph 7(a)
of this Agreement was untrue, inaccurate or incorrect when made by Seller as of
the Effective Date, but the facts or circumstances which caused such
representation or warranty to be untrue, inaccurate or incorrect are made known
to Purchaser by Seller at least ten (10) Business Days prior to Closing, and
Purchaser closes the transaction with such knowledge. Furthermore, in the event
Purchaser does not have actual knowledge prior to Closing that a representation
or warranty of Seller made herein was untrue, inaccurate or incorrect when made
(or remains as such at Closing) and closes this transaction without such
knowledge, Seller shall have no liability to Purchaser unless the damages
suffered by Purchaser because of such untrue, inaccurate or incorrect
representation or warranty exceed, in the aggregate, Two Hundred Fifty Thousand
and No/100 Dollars

22

--------------------------------------------------------------------------------




($250,000.00) including damages under Companion Agreements (the “Basket”), in
which event, Purchaser shall be entitled to file a claim for all actual damages
suffered by Purchaser, including the Basket amount. Furthermore, Seller’s
aggregate liability for all claims arising out of breaches of Seller’s
representations and warranties with respect to the Property under this Agreement
and the Companion Properties under the Companion Contracts shall not exceed
Nineteen Million Eight Hundred Thousand and No/100 Dollars ($19,800,000.00) (the
“Cap”) in the aggregate under any circumstances, provided however, the Cap shall
not apply to the limitation on Seller’s aggregate liability for losses and
damages incurred by Purchaser as the result of a breach of the Seller’s
representations contained in Section 7(a)(i), (vi), (viii), and/or (ix).
Purchaser shall provide written notice to Seller within thirty (30) days after
the expiration of the Limitation Period (as defined in Paragraph 7(d) below) of
any alleged breach of such warranties or representations that occurred prior to
the expiration of the Limitation Period and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach cannot reasonably be cured
within thirty (30) days and Seller notifies Purchaser in writing within said
thirty (30) days, an additional time period, but not to exceed thirty (30) days,
so long as such cure has been commenced within such thirty (30) day period and
is being diligently pursued. If Seller fails to cure such breach after written
notice and within such cure period, Purchaser’s sole and exclusive remedy shall
be an action at law for actual damages (subject to the Basket and Cap) as a
consequence thereof, which must be commenced, if at all, within ninety (90) days
after the end of the applicable cure period.


(d)    Survival of Representations and Warranties. The representations and
warranties set forth in this Section 7 shall expire on that date which is three
hundred sixty-five (365) days after the Closing Date (the “Limitation Period”),
except for claims which Purchaser shall have given Seller written notice of
within such Limitation Period. Any such claim shall (subject to Paragraph 11(a)
hereof) be limited to actual damages (including without limitation, actual and
reasonable attorneys’ fees and expenses and court costs) suffered by Purchaser
and shall exclude any claims for punitive, indirect, consequential or secondary
damages, which are expressly waived hereby, unless actually paid by Purchaser as
a result of a claim by a third‑party.


(e)    “As-Is” Purchase. Purchaser acknowledges for Purchaser and Purchaser’s
successors, and assigns, that Purchaser will have been given a reasonable
opportunity to inspect and investigate the Property, all improvements thereon
and all aspects relating thereto, including all documents and contracts related
to the Property, either independently or through agents and experts of
Purchaser’s choosing. Except for the representations, warranties and agreements
of Seller set forth in this Agreement or the closing documents delivered
pursuant to this Agreement (“Closing Documents”), Seller and Purchaser agree
that the Property shall be sold and that Purchaser shall accept possession of
the Property on the Closing Date “as is, where is, with all faults” with no
right of set-off or reduction in the Purchase Price, and except for the
representations, warranties and agreements of Seller as expressly set forth in
this Agreement or the Closing Documents that such sale shall be without
representation or warranty of any kind, express or implied, including without
limitation, warranty of income which may be earned in the future, future
operating expenses, uses, merchantability or fitness for a particular purpose
(but specifically excluding the limited or special warranty of title to be given
in the Deeds from Seller to Purchaser), and Seller does hereby disclaim and
renounce any such representation or warranty not set forth in this Agreement or
in the Closing Documents. Except for Seller’s representations, warranties and
agreements which are expressly set forth in this Agreement or the Closing
Documents, Purchaser specifically acknowledges that Purchaser is not relying on
any representations or warranties of any kind whatsoever, express or implied,
from Seller or Seller’s agent, or other agents or brokers as to the following
matters: (1) the condition or safety of the Property or any sewer, heating and
electrical systems, roofing, air conditioning, if any, foundations, soils and
geology including hazardous materials; lot size, or suitability of the Property
or its Improvements for a particular purpose; (2)

23

--------------------------------------------------------------------------------




whether the appliances, if any, plumbing or utilities are in working order; (3)
the habitability or suitability for occupancy of any structure and the quality
of its construction; (4) the fitness of any Personal Property; or (5) whether
the Improvements are structurally sound, in good condition, or in compliance
with applicable city, county, state or federal statutes, codes or ordinances
(including any laws governing or regulating environmental matters). Except for
Seller’s representations, warranties and agreements expressly set forth in this
Agreement or the Closing Documents, Purchaser is relying solely upon its own
inspection of the Property with regard to the above-referenced matters, and not
upon any representations to the above-referenced matters, and not upon any
representations made to it by any person whomsoever concerning such matters.


(f)    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller as follows:
(i)    Purchaser has been duly formed, is validly existing and is, or will be by
Closing, duly qualified to do business and will be in good standing in all
jurisdictions where such qualification is necessary to carry on its business as
now conducted and is duly qualified or in the process of becoming duly qualified
in all jurisdictions where the ownership of its property would necessitate such
qualification. Upon the approval of this transaction by the board of directors
of Macerich and Taubman, pursuant to Section 13 below, Purchaser has all power
and authority under its constituent documents to enter into this Agreement and
to enter into and deliver all of the documents and instruments required to be
executed and delivered by Purchaser and to perform its obligations hereunder and
thereunder;
(ii)    The execution and delivery of this Agreement and the performance by
Purchaser of its obligations hereunder have been duly authorized by such action
as may be required by law and Purchaser’s constituent documents and no further
action or approval is required in order to constitute this Agreement as a
binding and enforceable obligation of Purchaser; the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereunder
on the part of Purchaser do not and will not violate the constituent documents
of Purchaser, and do not and will not conflict with or result in the breach of
any condition or provision of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Purchaser by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Purchaser is a party or which is or purports to be binding upon Purchaser or
which affects Purchaser; and no action by any federal, state or municipal or
other governmental department, commission, board, bureau or instrumentality is
necessary to make this Agreement a valid instrument binding upon Purchaser in
accordance with its terms;
(iii)    To the actual knowledge of Purchaser, Purchaser is not in violation of
any of its organizational documents;
(iv)    To the actual knowledge of Purchaser, there is no existing or threatened
action nor governmental proceeding of any kind involving Purchaser, any of its
assets, or the operation thereof which if determined adversely to Purchaser or
its assets would interfere with Purchaser’s ability to close the transaction
contemplated hereby; and
(v)    To its knowledge, Purchaser is not a person or entity with whom Seller is
restricted from doing business with under regulations of OFAC of the Department
of the

24

--------------------------------------------------------------------------------




Treasury (including, but not limited to, those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not knowingly engage in any dealings or transaction with such persons or
entities in connection with this transaction.


(g)    Representations and Warranties of HSI. HSI hereby represents and warrants
to Purchaser as follows:
(i)    HSI is the sole owner of the Bonds, which are owned by HSI free and clear
or all encumbrances; and
(ii)    The unpaid principal amount of the Bonds as of the date hereof is Eleven
Million One Hundred Ninety Five Thousand and no/100 Dollars ($11,195,000.00),
which amount is a valid obligation of the issuer thereof to be paid in
accordance with the terms of the Bonds.


8.    INSPECTION.


(a)    Due Diligence Period. During the period commencing on the Effective Date
(as defined in Section 14 hereof) and continuing until and including 5:00 P.M.,
eastern time, on December 31, 2015, which period is referred to herein as the
“Due Diligence Period”), Purchaser shall have the right to verify, inspect,
investigate and review, in the Purchaser’s sole discretion, and at Purchaser’s
sole expense, but subject to the terms, conditions and restrictions set forth in
next paragraph hereof: (i) the physical condition of the Property, including the
surveying and testing thereof, including without limitation systems, structural
and environmental investigation related thereto, (ii) the Leases, (iii) the
Service Contracts, and (iv) any and all other documentation or evidence relating
to the zoning, construction, income, expense, operation, leasing, options and
maintenance and repair of the Property and to meet with and interview the
Tenants under the Leases and with all governmental authorities who have
jurisdiction of, or are in any way related to, the Premises.
An environmental investigation may include a Phase I environmental assessment
(the “Phase I”) and if recommended by the Phase I consultant, a Phase II
environmental assessment (the “Phase II”), but such Phase II may only be
procured with Seller’s prior written consent, not to be unreasonably withheld or
delayed. If Seller does not consent to such Phase II Assessment of the Premises
within five (5) days of Purchaser’s request therefor, this Agreement may be
terminated by Purchaser in which event all obligations of Purchaser under this
Agreement shall terminate, the Earnest Money and all interest thereon shall be
refunded to Purchaser, and the parties shall have no further obligations to the
other hereunder, except for Purchaser’s Continuing Obligations, but only if
Purchaser notifies Seller of such termination within ten (10) Business Days
after Seller withholds its consent for Purchaser to procure a Phase II of the
Premises. If, as the result of a Phase II, any local, state or federal
environmental agency is required to be notified with respect to information set
forth in such Phase II, Seller shall be informed that a regulatory agency must
be notified and Seller shall have a right to participate in any meetings or
discussions with such regulatory agency concerning the results of a Phase II.



25

--------------------------------------------------------------------------------




(b)    Termination of Agreement. Except as otherwise stated in this Agreement,
if for any reason whatsoever (or for no reason) Purchaser determines in its sole
and absolute discretion that the Property is unsuitable for its purposes or that
Purchaser has elected not to purchase the Property, and delivers written notice
to Seller of such decision within the Due Diligence Period, the Earnest Money
shall be refunded to Purchaser (it being understood that the Independent
Consideration is consideration for Purchaser’s right to terminate this Agreement
pursuant to this Paragraph 8(b), at which time this Agreement and the Companion
Contracts shall be null and void and neither party shall have any rights or
obligations under this Agreement, or under the Companion Contracts, except for
(i) Purchaser’s Continuing Obligations hereunder (as defined in Paragraph 8(e)
below), and (ii) Purchaser’s Continuing Obligations as described in the
Companion Contracts. In the event Purchaser terminates this Agreement pursuant
to this Paragraph 8(b), or should this Agreement be terminated for any other
reason, Purchaser shall deliver to Seller, within ten (10) days after request
from Seller all reports and due diligence information procured by Purchaser
during the Due Diligence Period related to the Property. The obligation of
Purchaser in this Paragraph 8(b) shall survive the Closing.


(c)    General Inspection of Property. From the Effective Date through Closing,
and subject to the provisions of the second paragraph of Paragraph 8(a) above,
Purchaser and its agents, engineers, surveyors, appraisers, auditors and other
representatives shall, upon at least two (2) business days’ notice to Seller
(which may also be made by telephone or email), have the right to enter upon the
Premises to consult with the Tenants, inspect, examine, survey, obtain
engineering inspections, perform environmental testing and studies, appraise,
and otherwise do that which, in the opinion of Purchaser, is reasonably
necessary to determine the boundaries, acreage and condition of the Property and
to determine the suitability of the Property for the uses intended by Purchaser
(including, without limitation, inspect, review and copy any and all documents
in the possession of Seller, its agents or employees, and which pertain to the
construction, use, occupancy or operation of the Property or any part thereof).
In engaging in these activities, Purchaser and its agents will not materially
interfere with the Tenants’ use and enjoyment of their leased premises,
provided, Seller may in its discretion be present for such inspection and
consultation with the Tenants, but only if such inspections and consultations
are taking place on the Premises. Seller shall cooperate with Purchaser in
connection with Purchaser’s activities, and during ordinary business hours,
after reasonable advance notice (two (2) business days being deemed reasonable
and telephonic or email notice being sufficient) to Seller, Seller shall make
the Property and Seller’s books, files and records currently utilized by Seller
in connection with its operation of the Premises available for examination by
Purchaser and Purchaser’s agents and representatives, who shall have the right,
all at Purchaser’s expense, to make copies of such books, files and records and
to extract therefrom such information as they may desire, and who shall have the
right to verify the income and expenses, profits and losses, and operational
results of the Property for the three (3) calendar years prior to the Closing
Date and for the current calendar year to date. Purchaser shall also have the
right to meet with all local governmental authorities having jurisdiction (with
regard to matters such as zoning, building code, ad valorem tax, and similar
matters) with respect to the Property, and Seller shall have the right to attend
any such meetings, provided, however, Purchaser shall not have the right to
confer with the TIF Commission in person, via telephone or electronic mail
without Seller’s participation (unless Seller otherwise consents), and Seller
agrees to notify Purchaser of any scheduled meetings (in person, by telephone or
electronic mail) it may have with the TIF Commission regarding the TIF
Commission’s consent to that portion of this transaction in which the TIF
Contract and the Related 1998 Bond Documents are affected.


(d)    Insurance. Before Purchaser begins its general inspection of the
Property, and at all time during such inspections, Purchaser shall maintain
commercial general liability insurance with limits of at least Two Million
Dollars ($2,000,000.00) (which may be satisfied through a combination of a
primary liability policy and an excess liability umbrella policy). Purchaser
shall deliver to Seller a certificate evidencing the commercial general
liability and property damage insurance before conducting any

26

--------------------------------------------------------------------------------




investigation on the Premises. The insurance policy shall be written by a
reputable insurance company authorized to provide coverage in the State of
Missouri. Such insurance policies shall name the Seller as an additional
insured.


(e)    Indemnity. Purchaser shall indemnify and hold Seller and the Tenants
harmless from and against any losses and damages for death or injury to persons
or for physical damage to property suffered by Seller and/or the Tenants caused
by Purchaser’s due diligence activities hereunder; provided, however, that this
indemnity shall not apply to the extent such liability arises in connection with
the negligence or willful misconduct of Seller, nor to the extent that such
liability relates to the discovery of the presence or Release of Hazardous
Materials not placed on the Premises by Purchaser or its agents or the discovery
of any possible violations of applicable law including, without limitation, any
Environmental Laws or any reporting obligations under Environmental Laws or
other laws or any existing conditions at the Property. The indemnity obligations
of Purchaser to Seller and the Tenants under this Paragraph 8(e) shall survive
the termination of this Agreement for any reason, and such surviving obligations
are referred to herein as “Purchaser’s Continuing Obligations.”


9.    PURCHASER’S AND SELLER’S CONDITIONS PRECEDENT TO CLOSING.
(a)    The obligations of Purchaser under this Agreement are contingent and
conditional upon the following conditions being satisfied. In the event any of
the conditions set forth below are not satisfied at Closing, Purchaser may (i)
terminate this Agreement, or (ii) waive such failed condition and close this
transaction as contemplated hereby. In the event Purchaser terminates this
Agreement, the Earnest Money shall be promptly returned to Purchaser, the
Companion Contracts shall be deemed terminated, and neither party shall have any
obligation to the other hereunder, or under the Companion Contracts (as defined
below), except for (i) Purchaser’s Continuing Obligations, unless such
termination is due to Seller’s default under this Agreement or any Companion
Contract, [and (ii) if Seller or Purchaser has defaulted under this Agreement,
the defaulting party shall remain liable to the other party hereto for the
defaulting party’s breach of its obligations under this Agreement and the
Companion Contracts Purchaser’s conditions precedent are:
(i)Each and every representation and warranty of Seller with respect to the
Property must be true, correct and complete in all material respects when given
and also as of Closing as if first then given, provided, however, if any of the
representations and warranties of Seller with respect to the Property are true
as of the Effective Date, but are not true at any time prior to and/or as of the
Closing Date as a result of a matter, circumstance or event beyond the
reasonable control of Seller or of which Seller had no actual knowledge, and
Purchaser first discovers such untruth prior to Closing, Purchaser shall not be
entitled to consider the untruth of the representation or warranty as an event
of default under this Agreement, but instead Purchaser may, at its election,
terminate this Agreement (and, upon such termination, the Earnest Money together
with interest which has been earned thereon shall be refunded to Purchaser). In
the event a representation or warranty made above is true as of the Effective
Date, but is not true in every material respect at any time prior to and/or as
of the Closing Date as a result of Seller’s intentional act, if Purchaser
terminates this Agreement as a result thereof, Seller shall pay to Purchaser for
Purchaser’s due diligence and out-of-pocket costs, legal fees and damages, as
evidenced by proper invoices therefor, and all obligations of Purchaser under
this Agreement shall terminate, except for Purchaser’s Continuing Obligations),
or waive the failure of this condition precedent and close this

27

--------------------------------------------------------------------------------




transaction, in which event Purchaser shall have no claim against Seller after
Closing for the failure of this condition as to such particular representation
or warranty.
(ii)As of Closing, Seller shall have fully performed and satisfied in all
material respects each and every obligation, term and condition to be performed
and satisfied by Seller under this Agreement.
(iii)Seller shall have delivered to Purchaser, no less than five (5) Business
Days before Closing, Tenant Estoppel Certificates (as defined below) not older
than sixty (60) days prior to Closing (as the Closing may be extended) from the
Major Tenants (as defined below) of the Property and the Companion Properties,
and with respect to the Property and Companion Properties, other tenants therein
which occupy that number of square feet thereof, which when added to the total
square feet occupied by the Major Tenants of the Property and the Companion
Properties (as set forth in the Rent Roll), equals at least eighty percent (80%)
of the occupied square footage of the Buildings and the buildings on the
Companion Properties (the “Estoppel Requirement”). The term “Major Tenants”
shall mean the following Tenants: Kansas City Series of Lockton Companies, LLC,
Cinemark USA, Inc., Barnes & Noble Booksellers, Inc., Forever 21 Retail, Inc., H
& M Hennes & Maurize, L.P., The Gap, Inc., Banana Republic, Nabil I. Haddad and
Peggy A. Haddad d/b/a Plaza III , The Limited Stores, Inc., Bravo Development,
Inc., d/b/a Brio Tuscan Grille, and Vetterott Educational Centers, Inc.,
provided that any estoppel certificate under this Paragraph 9(a)(3) shall be
acceptable (an “Acceptable Tenant Estoppel”) if and only if it (1) does not
indicate the existence of a landlord default under the applicable Lease (other
than minor technical or de minimis breaches), (2) confirms the amount of current
base monthly rent under the applicable Lease, (3) does not indicate any conflict
with or contain information contradictory to the terms and conditions of the
applicable Lease (other than minor technical or de minimis conflicts or
contradictions) and (4) does not state that the applicable Lease is not in full
force and effect, provided, however, any Tenant Estoppel Certificate received
from The Gap, Inc. evidencing only unresolved issues with respect to the
reconciliation of common area maintenance payments between Seller and The Gap,
Inc. shall be an Acceptable Tenant Estoppel as delivered.
For purposes of this Paragraph 9(a)(3), the term “Tenant Estoppel Certificate”
shall mean an estoppel certificate executed by Tenants and tenants of the
Companion Properties which are either in substantially the form of Exhibit O
attached to the Side Letter, such other form as may be contemplated by the terms
of any Lease or lease of a Companion Property which is the subject of a Tenant
Estoppel Certificate, or the standard form routinely utilized by a national
Tenant or national tenants of the Companion Properties from time to time when
asked to deliver an estoppel certificate to its landlord. In determining whether
the foregoing requirement has been satisfied, Purchaser agrees not to object to
any non-material qualifications or modifications which a Tenant or tenant of a
Companion Property may make to the form of its Tenant Estoppel Certificate,
including qualifying any statement made therein to Tenant’s or a tenant’s (of
any Companion Property) knowledge. If any Tenant or tenant of a Company Property
indicates in its Tenant Estoppel Certificate that it has a claim (relating to a
single default of a non-recurring nature) which would entitle it to set-off the
amount of the claim against rent due under its Lease, the amount of such claim
is ascertainable, and such default does not give the Tenant or the tenant of a
Companion Property the right to terminate its Lease, or such Tenant or a tenant
of a Companion Property has otherwise given Purchaser assurances satisfactory to
Purchaser that it will not terminate its Lease as the result thereof, Seller
shall have the right, at Seller’s sole option, to give Purchaser a credit
against the cash portion of the Purchase Price in the amount of the claim, in
which event, such Tenant Estoppel Certificate shall be deemed acceptable. Seller

28

--------------------------------------------------------------------------------




shall deliver copies of each signed and completed Tenant Estoppel Certificate to
Purchaser promptly after Seller receives it, but no later than five (5) Business
Days prior to the Closing Date. Purchaser shall notify Seller within five (5)
Business Days following Purchaser’s receipt of any Tenant Estoppel Certificate
in the event Purchaser determines that such Tenant Estoppel is not acceptable.
If Seller has not obtained Acceptable Tenant Estoppels from a sufficient number
of Tenants and tenants of the Companion Properties to meet the Estoppel
Requirement, Seller may, at Seller’s option, elect to: (A) adjourn the Closing
for a period not to exceed ten (10) business days to continue its efforts to
obtain a sufficient number of Tenant Estoppel Certificates and/or (B) execute
Seller estoppel certificates/affidavits, in substantially the form of Exhibit
O-1 attached to the Side Letter (“Seller Estoppel Certificates”), for a
sufficient number of Tenants and/or tenants of Companion Properties who fail to
deliver Tennant Estoppel Certificates, in each case in order to satisfy the
Estoppel Requirement of this Paragraph 9(a)(3), provided, Seller may not deliver
Seller Estoppel Certificates regarding more than 10% of the occupied square
footage of all of the Buildings and the buildings on the Companion Properties,
and Seller cannot deliver a Seller Estoppel Certificate with respect to the
lease of any Major Tenant. Notwithstanding the foregoing provisions of this
Paragraph 9(a)(3), Seller agrees to request a Tenant Estoppel Certificate from
each of the Tenants and the tenants of the Companion Properties and to
diligently pursue the execution and delivery thereof, provided, Seller shall not
be required to pay any money or sue any Tenant or any tenant of a Companion
Property to procure a Tenant Estoppel Certificate.
(iv)The TIF Commission shall have consented to the assignment by Seller, and the
assumption by Purchaser, of the Related 1998 Bond Documents, which consent shall
also include confirmation reasonably satisfactory to Purchaser that Seller is
not in default under the Related 1998 Bond Documents. If this condition is not
satisfied and Purchaser terminates this Agreement, Seller shall reimburse
Purchaser for Purchaser’s due diligence and out-of-pocket costs, including legal
fees, as evidenced by proper invoices therefor.
(v)The TIF Commission shall have consented to the assignment by Seller, and the
assumption by Purchaser, of the TIF Contract, which consent shall also include
confirmation reasonably satisfactory to Purchaser that Seller is not in default
under the TIF Contract. If this condition is not satisfied and Purchaser
terminates this Agreement, Seller shall reimburse Purchaser for Purchaser’s due
diligence and out-of-pocket costs, including legal fees, as evidenced by proper
invoices therefor.
(vi)At Closing, Purchaser shall have received the Title Insurance Policy or
marked Commitment insuring the Property, said Title Insurance Policy or marked
Commitment being in the form required by this Agreement, and containing gap
coverage, no standard exceptions, the endorsements requested by Purchaser during
the Due Diligence Period, and containing no Schedule B-II exceptions other than
the Permitted Exceptions.
(vii)Seller shall have simultaneously, with the Closing of the purchase of the
Property pursuant to the terms of this Agreement, sold, transferred and conveyed
to Purchaser all of the land, improvements and other property described in those
Agreements for the Purchase and Sale of Real Estate of even date herewith
between Seller and Purchaser (the “Companion Properties”) for the purchase and
sale of land located in Country Club Plaza in Kansas City, Missouri (the
“Companion Contracts”). In the event this Purchaser’s condition precedent is not
satisfied, Purchaser shall have no obligation to close the transaction
contemplated hereby, and may terminate this Agreement. Upon such termination,
the Earnest Money shall be promptly returned to Purchaser and neither party
shall have any obligation to the other hereunder except for (i) Purchaser’s
Continuing Obligations,(unless due to Seller’s default under any of the
Companion Contracts) and (ii) Seller shall remain liable to Purchaser for
Seller’s breach of its obligations under this Agreement and the Companion
Contracts, and

29

--------------------------------------------------------------------------------




Purchaser shall have all rights and remedies related thereto as set forth in
this Agreement and the Companion Contracts.
(b)    The obligations of Seller under this Agreement are contingent and
conditional upon the following conditions being satisfied. In the event any of
the conditions set forth below are not satisfied at Closing, Seller may (i)
terminate this Agreement, or (ii) waive such failed condition and close this
transaction as contemplated hereby. In the event Seller terminates this
Agreement, upon such termination, the Earnest Money shall be promptly returned
to Purchaser and neither party shall have any obligation to the other hereunder
except for Purchaser’s Continuing Obligations. Seller’s conditions precedent
are:
(i)The TIF Commission shall have consented to the assignment by Seller, and the
assumption by Purchaser, of the Related 1998 Bond Documents.
(ii)The Tax Increment Financing Commission shall have consented to the
assignment by Seller, and the assumption by Purchaser, of the TIF Contract.
(iii)Purchaser shall have simultaneously, with the Closing of the purchase of
the Property pursuant to the terms of this Agreement, purchased from Seller all
of the Companion Properties pursuant to the Companion Contracts. Upon such
termination, neither party shall have any obligation to the other hereunder
except for Purchaser’s Continuing Obligations.


10.    BROKERAGE. Each party represents and warrants to the other party that it
has dealt with no broker or finder in connection with this transaction, except
for Eastdil Secured, which has represented Seller in this transaction. In the
event this transaction closes, Seller agrees to pay a real estate commission to
Eastdil Secured pursuant to a separate agreement between Seller and Eastdil
Secured. Each party indemnifies and holds the other party harmless from and
against any and all other claims of all brokers and finders claiming by, through
or under said party and in any way related to the sale and purchase of the
Property pursuant to this Agreement, including, without limitation, attorney’s
fees incurred by the other party in connection with such claims. The rights,
covenants and obligations contained in this Section 10 shall survive the
Closing.


11.    DEFAULTS AND REMEDIES.


(a)    Seller’s Breach . Notwithstanding anything to the contrary contained in
this Agreement, if Seller fails to perform in accordance with the terms of this
Agreement or knowingly and willfully breaches a representation, covenant or
warranty made herein, and fails to cure such failure or breach within five (5)
business days after written notice, at Purchaser’s option, Purchaser may elect:
(i)    to terminate this Agreement, in which case the Earnest Money shall be
returned to Purchaser and this Agreement shall, without further action of the
parties, become null and void and neither party shall have any rights or
obligations under this Agreement (other than for Purchaser’s Continuing
Obligations), except that, in the event specific performance is not an available
remedy for Purchaser as a result of Seller’s intentional or willful acts, Seller
shall remain liable to Purchaser for Purchaser’s due diligence and out-of-pocket
costs, legal fees and damages, but only as evidenced by proper invoices
therefor; or

30

--------------------------------------------------------------------------------




(ii)    to sue for, and be entitled to, specific performance of the sale of the
Property in accordance with the terms of this Agreement.


(b)    Purchaser’s Breach. Notwithstanding anything to the contrary contained in
this Agreement, if Purchaser fails to close the transaction contemplated by this
Agreement in violation of this Agreement, and fails to cure such default within
five (5) business days after written notice thereof from Seller, the Earnest
Money, together with interest which has been earned thereon, shall be delivered
to the Seller by the Escrowee as liquidated damages, and the parties shall have
no further obligation to the other, except Purchaser shall remain liable to
Seller for Purchaser’s Continuing Obligations. Purchaser and Seller acknowledge
that the damages to Seller in the event of a breach of this Agreement by
Purchaser would be difficult or impossible to determine, that the amount of the
Earnest Money represents the parties’ best and most accurate estimate of the
damages that would be suffered by Seller if the transaction should fail to close
as the result of Purchaser’s default hereunder, and that such estimate is
reasonable under the circumstances existing as of the date of this Agreement.
Purchaser and Seller agree that Seller’s right to retain the Earnest Money shall
be Seller’s sole and exclusive remedy, at law and in equity, in the event of
Purchaser’s failure to close the transaction contemplated in violation of this
Agreement.


(c)    Survival. The rights, covenants and obligations contained in this Section
11 shall survive the Closing or earlier termination hereof. In addition, the
foregoing provisions of this Section 11 shall not be deemed a waiver or
limitation of any right or remedy either party may have for a breach by the
other party of a representation, warranty or covenant contained in this
Agreement that is intended to survive Closing or that is intended to be
performed on a post-Closing basis.


12.    MISCELLANEOUS.


(a)    Assignment. Neither this Agreement nor any interest hereunder shall be
assigned or transferred by Seller except to a qualified intermediary in
furtherance of a like-kind exchange under Section 1031 of the Internal Revenue
Code as set forth in Paragraph 12(k) hereof. Except as set forth below, this
Agreement may not be assigned or transferred by Purchaser without the prior
written consent of Seller. Notwithstanding the preceding sentence, Purchaser may
assign and transfer this Agreement to one or more limited liability companies or
partnerships which are affiliates of Purchaser, provided, however, such
assignment shall not relieve Purchaser from its obligations hereunder. Purchaser
may also assign and transfer its right to purchase the Bonds or other components
of the Property to one or more affiliates of Purchaser and may transfer to such
transferee(s) the rights and remedies with respect thereto.
Seller and its respective successors, subsidiaries, affiliates, officers,
directors, shareholders, partners, members, agents and employees (collectively
referred to herein as “Seller Parties”) shall have no liability to any member of
a “syndicate” formed for the purpose of purchasing the Property, or any other
property, for any loss, cost, damages, and/or expenses, arising out of, or
incurred as the result of, any representation or warranty made by the Purchaser
with respect to the Property to the member of any syndicate (in any disclosure
document prepared by Purchaser or its representative which is disseminated to
any syndicate member, or otherwise), except for representations or warranties
made by Purchaser which are consistent with the Seller’s representations and
warranties in this Agreement (or any amendment thereto) or in any of the Closing
Documents. Also, all knowledge of Purchaser with respect to an untrue,
inaccurate or incorrect representation or warranty of Seller shall be and is
hereby imputed to any syndicate member. Furthermore, Seller hereby expressly
disclaims any representation or warranty made by Purchaser or any of its
affiliates

31

--------------------------------------------------------------------------------




(except those made which are consistent with Seller’s representations in
Paragraph 7(a) herein), to any assignee in connection with the “syndication” and
the sale of the Property thereto or in connection with any other assignment of
this Agreement. Additionally, Purchaser hereby agrees to indemnify and hold
harmless Seller, and its respective successors, subsidiaries, affiliates,
officers, directors, shareholders, partners, members, agents and employees
(collectively referred to herein as “Indemnitees”) from and against all loss,
cost, damages, and/or expenses, including amounts paid, or to be paid, in
settlement of any claim made against the Indemnitees arising out of, or incurred
as the result of, any representation or warranty made by the Purchaser with
respect to the Property to anyone (in any disclosure document or otherwise),
except for representations or warranties made by Purchaser which are consistent
with the Seller’s representations of Paragraph 7(a) hereof. Subject to the
foregoing, this Agreement shall inure to the benefit of and shall be binding
upon Seller and Purchaser and their respective successors and assigns.


(b)    Entire Agreement. This Agreement and the Side Letter constitute the
entire agreement between Seller and Purchaser with respect to the Property and
shall not be modified or amended except in a written document signed by Seller
and Purchaser. Any prior agreement or understanding between Seller and Purchaser
concerning the Property is hereby rendered null and void.


(c)    Time is of the Essence. Time is of the essence in the execution and
performance of this Agreement and of each of its provisions, provided however,
if the last day for the exercise of any right (including, without limitation,
the last day of the Due Diligence Period) or performance of any obligation by a
party hereunder falls on a week-end or federal holiday or state holiday in
Missouri (all other days being referred to herein as a “Business Day”), the time
for such exercise or performance shall automatically be extended to the first
business day thereafter, or if Closing does not occur on the Closing Date
because of the occurrence of a “Force Majeure” (but unless Purchaser and Seller
otherwise agrees in writing, no such Force Majeure extension shall exceed
fifteen (15) days in the aggregate), the Closing Date shall be extended to the
next practical business day subsequent to such occurrence. For purposes of this
Section 12, the term “Force Majeure” means acts of God (including, but not
limited to tornadoes, floods, hurricanes or other national disasters),
expropriation or confiscation of facilities by any governmental authority,
compliance with any order or request of any governmental authority, strikes,
lockouts, riots, or other labor troubles or a national emergency, or similar
causes not within Purchaser’s control.


(d)    Headings. The captions and headings of this Agreement are for convenience
of reference only and do not in any way limit or amplify the terms and
provisions hereof.


(e)    Further Assurances. As requested by one party, the other party will
promptly execute and deliver or cause to be executed and delivered all such
other and further instruments, documents or assurances, and promptly do or cause
to be done all such other and further things as may be necessary and reasonably
required in order to further and more fully vest in the requesting party, all
rights, interests, powers or benefits intended to be conferred upon it by this
Agreement. The rights, covenants and obligations contained in this Paragraph
12(e) shall survive the Closing hereof.


(f)    Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement, and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits or any schedules attached to the Side Letter.

32

--------------------------------------------------------------------------------






(g)    Legal Fees. In the event of a default by either party of its obligations
under this Agreement, the prevailing party in any action or proceeding in any
court in connection therewith shall be entitled to recover from such other party
its costs and expenses, including reasonable legal fees and associated court
costs.


(h)    Notices. All notices, requests, demands or other communications required
or permitted under this Agreement shall be in writing and delivered personally
or by certified mail, return receipt requested, postage prepaid, by electronic
mail (and in the case of email transmission, so long as such email expressly
identifies in the subject line in all capital letters that the attached
correspondence constitutes an official notice pursuant to this Section 12 and is
followed by one of the other means of notice as set forth in this subparagraph)
or by overnight courier (such as Federal Express), addressed as follows:


 
If to Seller:
c/o Highwoods Properties, Inc.
 
 
3100 Smoketree Court, Suite 600
 
 
Raleigh, North Carolina 27604-1051
 
 
Attn: Jeffrey D. Miller
 
 
Telephone: 919/875-6683
 
 
Email: jeff.miller@highwoods.com



 
If to HSI:
Highwoods Services, Inc.
 
 
3100 Smoketree Court, Suite 600
 
 
Raleigh, North Carolina 27604-1051
 
 
Attn: Jeffrey D. Miller
 
 
Telephone: 919/875-6683
 
 
Email: jeff.miller@highwoods.com



 
And a copy to:
Allman Spry Davis Leggett & Crumpler, P.A.
 
 
380 Knollwood Street, Suite 700
 
 
Winston-Salem, North Carolina 27103
 
 
Attn: Thomas T. Crumpler
 
 
Telephone: 336/631-1429
 
 
Email: tcrumpler@allmanspry.com



 
If to Purchaser:
c/o The Taubman Realty Group Limited Partnership
 
 
200 East Long Lake Road, Suite 300
 
 
Bloomfield Hills, Michigan 48304-2324
 
 
Attn: Simon Leopold
 
 
Telephone: 248/258-7656
 
 
Email: sleopold@taubman.com




33

--------------------------------------------------------------------------------




 
And:
c/o The Taubman Realty Group Limited Partnership
 
 
200 East Long Lake Road, Suite 300
 
 
Bloomfield Hills, Michigan 48304-2324
 
 
Attn: Chris B. Heaphy, Executive Vice President
 
 
Telephone: 248-258-7489
 
 
Email: cheaphy@taubman.com



 
And:
c/o The Macerich Partnership, L.P.
 
 
401 Wilshire Boulevard, Suite 700
 
 
Santa Monica, CA 90401-1452
 
 
Telephone: 424/229-3300
 
 
Email: Thomas.Leanse@Macerich.com



 
And:
Manatt, Phelps & Phillips, LLP
 
 
11355 W. Olympic Boulevard
 
 
Los Angeles, CA 90064
 
 
Telephone: 310-312-4171
 
 
Email: tmuller@manatt.com



 
If to Escrow Agent:
Chicago Title Insurance Company
 
 
c/o Maxine Lievois
 
 
1050 Wilshire Drive, Suite 310
 
 
Troy, Michigan 48084
 
 
Telephone: 248/816-3850
 
 
Email: Maxine.lievois@fnf.com



Any such notice or communication shall be effective when delivered or when
delivery is refused and an email notice shall also be effective when emailed
provided that an original or copy of such notice is sent via one of the
alternative methods noted above upon sending such email notice; provided
further, that if such delivery occurs after 5:00 p.m. (local time where
received) or on a day which is not a Business Day, then such notice or demand
shall be deemed delivered on the immediately following Business Day after the
actual day of delivery. Notices given by counsel to a party in accordance with
the above shall be deemed given by such party.


(i)    Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Missouri.


(j)    Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.
Signatures to this Agreement transmitted by email shall be valid and effective
to bind the party so signing. Each party agrees to promptly deliver an execution
original to this Agreement with its actual signature to the other party, but a
failure to do so shall not affect the

34

--------------------------------------------------------------------------------




enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own emailed signature and shall accept the
emailed signature of the other party to this Agreement.


(k)    Tax-Deferred Exchange. The parties acknowledge that the conveyance of the
Property to Purchaser may be structured by Seller as a like-kind exchange (which
may include a “forward” exchange and/or a “reverse” exchange pursuant to Section
1031 of the Internal Revenue Code). Purchaser agrees to reasonably cooperate
with Seller in effecting such like-kind exchange, provided that (a) Seller shall
bear all of the expenses associated therewith, (b) that Seller’s ability to
undertake any such exchange (and/or the consummation thereof) shall not in any
manner be considered a condition of Seller’s obligations under this Agreement.
It is contemplated that Seller may assign all or a portion of its rights and
obligations under this Agreement to a “qualified intermediary” pursuant to
Treasury Regulation Section 1.103(k)-I(g)4(v) and, notwithstanding any other
provision hereof, Purchaser expressly consents to such assignment. Accordingly,
in the event of such assignment, Purchaser shall, upon notice from Seller,
direct Purchaser’s payment for the Property directly to the qualified
intermediary and shall to the extent of the assignment, treat the qualified
intermediary as the valid assignee hereof. Notwithstanding anything contained
herein, Purchaser shall not be required to acquire or hold legal or beneficial
title to, or any other interest, in any property other than the Property for
purposes of consummating the exchange. Purchaser shall incur no costs, expenses,
obligations or liabilities in connection with Seller’s exchange, and Purchaser
shall not be required to contract for purchase of any other property. In the
event of any exchange, and notwithstanding that in connection with such exchange
record title to the Property may be conveyed by Seller to an accommodation
entity which thereupon conveys title to the Property to Purchaser, all
covenants, agreements and indemnifications of Seller pursuant to this Agreement
shall be deemed to be made by Seller, shall survive any conveyance to an
accommodation party, shall continue in favor of and inure to the benefit of
Purchaser and shall be enforceable by Purchaser against Seller to the extent
provided in this Agreement as though the Property had been conveyed directly by
Seller to Purchaser and the exchange shall in no way reduce, abridge or modify
any of Seller’s obligations or any of Purchaser’s rights or remedies hereunder.
Purchaser will have no liability to Seller under or in connection with the
exchange, including in the event the exchange is not consummated, or in the
event Seller does not achieve the desired tax treatment. It shall be a further
condition that Purchaser’s obligations under this Section that Purchaser shall
in no way be obligated to pay escrow costs, brokerage commissions, title
charges, recording costs or other charges incurred with respect to any exchange
property and/or the exchange and (b) in no way shall the Closing be subject to
the consummation of the exchange, and the Seller shall not be relieved of its
obligation to timely perform in accordance with the terms of this Agreement
notwithstanding any failure, for any reason, of the exchange to be consummated,
(c) if, for any reason, the Closing does not occur, Purchaser shall have no
responsibility or liability to any third party involved in the exchange, (d)
Purchaser will not be required to make any representations or warranties nor
assume any obligations or liabilities, nor spend any sum or incur any liability
whatsoever in connection with the exchange, and (e) the exchange shall not
release the Seller from any representation, warranty or covenant of Seller or
diminish any right or remedy with respect to Seller. The obligations of the
Seller under this Section and the provisions of this Section shall survive the
Closing and shall also survive any termination of this Agreement.


(l)    Confidential Information. Purchaser acknowledges that all material
information with respect to the Property furnished by Seller to Purchaser other
than information available generally to the public or brokers and all
information regarding the Property discovered by Purchaser during the Due
Diligence Period (collectively, the “Confidential Information”), is and has been
so furnished, and Purchaser’s inspection rights are granted herein, on the
condition that, subject to the terms hereof, Purchaser maintains the
confidentiality thereof. Accordingly, Purchaser shall, and shall cause its
members, officers, employees, agents, contractors and representatives to, hold
in strict confidence, and not disclose to any other person or entity without the
prior written consent of Seller until the Closing shall have been consummated,

35

--------------------------------------------------------------------------------




any of the Confidential Information in respect of the Property delivered to
Purchaser by Seller or any of its agents, representatives, members, officers or
employees, or discovered by Purchaser, its employees, agents or contractors
during its due diligence related to the Property. If the Closing does not occur
and this Agreement is terminated, Purchaser shall promptly return, or cause to
be returned or destroy, to Seller all copies of such Confidential Information
without retaining, or permitting retention of, any copy thereof. Notwithstanding
anything to the contrary hereinabove set forth, Purchaser may disclose such
Confidential Information (i) on a need to know basis to its offices, directors,
members, shareholders, employees, its title insurer, its mortgage brokers, its
brokers, its prospective lenders, its prospective investors, partners and
members of professional firms serving it in connection with this transaction,
including, without limitation, its (and their) attorneys, employees, officers,
directors, accountants, architects, environmental and other consultants and
engineers; (ii) as any governmental agency or authority may require in order to
comply with applicable laws or regulations, including Seller’s and Purchaser’s
required filings with the Securities and Exchange Commission, provided, however,
Purchaser shall not have the right to confer with the TIF Commission in person,
by telephone or electronic mail without Seller’s participation (unless Seller
otherwise consents), and Seller agrees to notify Purchaser of any scheduled
meetings (in person, by telephone or electronic mail) it may have with the TIF
Commission regarding the TIF Commission’s consent to that portion of this
transaction in which the TIF Contract and the Related 1998 Bond Documents are
affected; (iii) in order to comply with law or NYSE rules or regulations; and
(iv) if required by an order of any court of competent jurisdiction. Seller and
Purchaser agree not to disclose to anyone the financial terms of the
transactions contemplated by this Agreement, other than as set forth in (i)
through (iv) above, or as required by law or a court order. The provisions of
this subparagraph shall not survive Closing.


(m)    Press Releases. Each party agrees that it will not make any public
statement, including without limitation, any press release, with respect to this
Agreement and the transactions contemplated hereby any earlier than the first
Business Day after the Due Diligence Period has expired and without first
allowing the other party twenty four (24) hours to review such statement and
provide comments thereon. Any such public statements shall be reasonably
consistent with such party’s past disclosure practices and shall not contain
disparaging or critical statements about any other party or its respective
affiliates. Notwithstanding the foregoing, a party may at any time disclose
information related to this Agreement and/or the transactions contemplated
hereby (including, without limitation, Confidential Information) without the
other’s prior approval or agreement to the extent such party or its respective
affiliates determine, in consultation with its legal counsel, that such
disclosure is required by applicable Law or in connection with any filing by
such party or its respective affiliates with the SEC or any stock exchange rule
applicable to such party or its respective affiliate, after first allowing the
other party twenty-four (24) hours to review such statement and provide comments
thereon.


(n)    Cross Default. In the event of a default by Seller or Purchaser under one
of the Companion Contracts, the non-defaulting party may elect to terminate this
Agreement and all of the Companion Contracts, but only if the non-defaulting
party has the right to terminate the Companion Contract with respect to which
the default occurred, and further provided, however, that the non-defaulting
party’s right to terminate this Agreement and the Companion Contracts shall not
be the non-defaulting party’s sole remedy, and the non-defaulting party shall
also have whatever remedies are available to it under this Agreement and the
Companion Contracts, and at law or equity.


(o)    Mutual Indemnities. The Seller agrees that as between Seller and
Purchaser, the Seller shall be liable for all liabilities, loss, cost and/or
damage (including attorney fees) which are asserted as (i) claims by third
parties based upon a breach or alleged breach of Seller occurring prior to
Closing of any of the Leases, the Service Contracts, other contracts related to
the Property, and (ii) third party tort claims

36

--------------------------------------------------------------------------------




based upon acts or events occurring prior to the Closing (collectively, the
“Claims”). The claims by third parties for loss or damage for which the Seller
shall be responsible as set forth above are hereinafter referred to as “Claims
Against Seller.” In this regard, the Seller agrees to indemnify and hold
harmless Purchaser from and against all loss and damage (including costs and
reasonable attorney fees) incurred by Purchaser as a result of Claims Against
Seller.
Purchaser agrees that as between the Seller and Purchaser, from and after the
Closing Date, Purchaser shall be liable for all liabilities, loss, cost and/or
damage (including attorney fees) which are asserted as Claims, but only if such
asserted Claims arise and accrue on or after the Closing Date. The claims by
third parties for loss or damage for which Purchaser shall be responsible as set
forth above are hereinafter referred to as “Claims Against Purchaser.” In this
regard, Purchaser agrees to indemnify and hold harmless the Seller from and
against all loss and damage (including costs and reasonable attorney fees)
incurred by the Seller, or any of them, as the result of Claims Against
Purchaser.
Any party entitled to indemnification under this Agreement (the “Indemnified
Party”) shall, within ten (10) days after the receipt of notice of the assertion
or imposition of any claim (but in no event later than ten (10) days prior to
the date any response or answer is due in any proceeding) in respect of which
indemnity may be sought from the party against whom an indemnity obligation is
asserted pursuant to this Agreement (the “Indemnifying Party”), shall notify the
Indemnifying Party in writing of the receipt of existence of such claim. The
failure of the Indemnified Party to notify the Indemnifying Party shall not
relieve it from any liability in respect of such claim which it may have to the
Indemnified Party on account of this Agreement, except, however, the
Indemnifying Party shall be relieved of liability to the extent that the failure
to so notify (a) shall have caused prejudice to the defense of such claim, or
(b) shall have increased the costs or liability of the Indemnifying Party by
reason of the inability or failure of the Indemnifying Party (because of the
lack of prompt notice from the Indemnified Party) to be involved in any
investigations or negotiations regarding any such claim, nor shall it relieve
the Indemnifying Party from any other liability which it may have to the
Indemnified Party. In case any such claim shall be asserted or commenced against
an Indemnified Party and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall assume the defense thereof with legal counsel
reasonably satisfactory to the Indemnified Party, and, after the defense
thereof, the Indemnifying Party will not be liable to the Indemnified Party
hereunder for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. In the event that the Indemnifying Party does not assume
the defense, or arrange settlement of any claim, the Indemnified Party may
defend itself at the Indemnifying Party’s cost and may settle such claim without
the written consent of the Indemnifying Party. Nothing in this paragraph shall
be construed to mean that Purchaser shall be responsible for any obligations,
acts or omissions of Seller prior to the Effective Date, except for those
obligations and liabilities expressly assumed by Purchaser pursuant to this
Agreement; and nothing in this Agreement shall be construed to mean that Seller
shall be responsible for any obligations, acts or omissions of Purchaser after
the Effective Date, except for those obligations and liabilities arising after
the Effective Date expressly assumed by Seller pursuant to this Agreement.
The provisions of this Paragraph 12(o) shall survive the Closing.


13.    MACERICH AND TAUBMAN BOARD OF DIRECTORS APPROVAL. Macerich and Taubman
shall each diligently seek to obtain the approval of this Agreement, the
Companion Contracts and the transactions contemplated thereby, and the
transaction contemplated hereby by the Board of Directors of Macerich and
Taubman by no later than December 23, 2015 at 5:00 PM, eastern standard time. In
the event the Board of Directors of Macerich and/or Taubman do not approve this
Agreement no later than 5:00

37

--------------------------------------------------------------------------------




PM, eastern standard time, on December 23, 2015, then this Agreement shall
automatically terminate and be deemed null and void.


14.    EFFECTIVE DATE. The “Effective Date” for the purpose of this Agreement
shall be the date set forth in the first paragraph of this Agreement.


15.    REGULATION S-X. Purchaser has advised Seller that Purchaser or its
affiliates must comply with Securities Exchange Commission Regulation S-X (17
C.F.R. § Part 210) (“Regulation S-X”), including, but not limited to, Item 3-14
thereof, which may require Purchaser to prepare up to three (3) years of audited
income statements for the Property. From and after the date of this Agreement,
Seller shall provide, (i) at no material cost to Seller, within thirty (30) days
of Seller’s receipt of such written request from Purchaser, to Purchaser any
reasonable financial information, financial statements and supporting
documentation actually in Seller’s possession or under Seller’s control as are
reasonably necessary for Purchaser to prepare such income statements in
compliance with Regulation S-X, (ii) at reasonable times during the business
day, at no material cost to Seller at times convenient to Seller, within fifteen
(15) days of Seller’s receipt of such written request from Purchaser therefor,
Purchaser’s independent auditor access to the books and records of the Property
and all related information for the period or periods for which Purchaser is
required to have the Property audited pursuant to Regulation S-X, and (iii) to
such auditor a customary representation letter regarding the books and records
of the Property in connection with such auditor’s normal course of auditing the
Property in accordance with generally accepted auditing standards. The
provisions of this Section 15 shall survive the Closing. Seller will cooperate
with Purchaser’s reasonable requests in connection with financial reporting for
Purchaser or its affiliates and Purchaser will take customary steps to insure
the confidentiality of the audit process.


16.    EXHIBITS AND SCHEDULES. The Side Letter contains certain Exhibits and
Schedules which are hereby incorporated into this Agreement by reference.
IN WITNESS WHEREOF, the parties have executed Signature Pages to this Agreement
as of the day, month and year first written above.


[SIGNATURE PAGES FOLLOW]



38

--------------------------------------------------------------------------------




SIGNATURE PAGE
TO
AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE
BY AND BETWEEN


HIGHWOODS REALTY LIMITED PARTNERSHIP,


HIGHWOODS SERVICES, INC.
And
COUNTRY CLUB PLAZA KC PARTNERS LLC,
THE MACERICH PARTNERSHIP, L.P.,
And
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


Dated as of December 21, 2015


SELLER:
 
HIGHWOODS REALTY LIMITED PARTNERSHIP,
 
 
a North Carolina limited partnership
 
 
 
 
 
By:
Highwoods Properties, Inc.,
 
 
 
a Maryland corporation, its Sole General Partner
 
 
 
 
December 21, 2015
 
By:
/s/ Jeffrey D. Miller
Date of Execution
 
Name:
Jeffrey D. Miller
 
 
Title:
Senior Vice President and General Counsel
 
 
 
 



HSI:
 
HIGHWOODS SERVICES, INC.,
 
 
a North Carolina corporation
 
 
 
 
December 21, 2015
 
By:
/s/ Jeffrey D. Miller
Date of Execution
 
Name:
Jeffrey D. Miller
 
 
Title:
Senior Vice President and General Counsel
 
 
 
 


39

--------------------------------------------------------------------------------




SIGNATURE PAGE
TO
AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE
BY AND BETWEEN


HIGHWOODS REALTY LIMITED PARTNERSHIP,


HIGHWOODS SERVICES, INC.
And
COUNTRY CLUB PLAZA KC PARTNERS LLC,
THE MACERICH PARTNERSHIP, L.P.,
And
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


Dated as of December 21, 2015


PURCHASER:
 
COUNTRY CLUB PLAZA KC PARTNERS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
TRG CCP Holdings LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
December 21, 2015
 
By:
/s/ Chris B. Heaphy
Date of Execution
 
Name:
Chris B. Heaphy
 
 
Its:
Authorized Signatory
 
 
 
 
 
 
By:
MACERICH CCP LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
December 21, 2015
 
By:
/s/ Thomas J. Leanse
Date of Execution
 
Name:
Thomas J. Leanse
 
 
Its:
Authorized Signatory
 
 
 
 


40

--------------------------------------------------------------------------------




SIGNATURE PAGE
TO
AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE
BY AND BETWEEN


HIGHWOODS REALTY LIMITED PARTNERSHIP,


HIGHWOODS SERVICES, INC.
And
COUNTRY CLUB PLAZA KC PARTNERS LLC,
THE MACERICH PARTNERSHIP, L.P.,
And
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


Dated as of December 21, 2015


MACERICH:
 
THE MACERICH PARTNERSHIP, L.P.,
 
 
a Delaware limited partnership
 
 
 
 
 
By:
The Macerich Company,
 
 
 
its General Partner
 
 
 
 
December 21, 2015
 
By:
/s/ Thomas J. Leanse
Date of Execution
 
Name:
Thomas J. Leanse
 
 
Its:
Senior Executive Vice President,
 
 
 
Chief Legal Officer and Secretary


41

--------------------------------------------------------------------------------




SIGNATURE PAGE
TO
AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE
BY AND BETWEEN


HIGHWOODS REALTY LIMITED PARTNERSHIP,


HIGHWOODS SERVICES, INC.
And
COUNTRY CLUB PLAZA KC PARTNERS LLC,
THE MACERICH PARTNERSHIP, L.P.,
And
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


Dated as of December 21, 2015


TAUBMAN:
 
THE TAUBMAN REALTY GROUP
 
 
LIMITED PARTNERSHIP,
 
 
a Delaware limited partnership
 
 
 
 
December 21, 2015
 
By:
/s/ Chris B. Heaphy
Date of Execution
 
Name:
Chris B. Heaphy
 
 
Its:
Authorized Representative
 
 
 
 






42